        Case 1:19-mc-00145-TSC Document 369 Filed 12/22/20 Page 1 of 10




                **** EXECUTION SCHEDULED FOR JANUARY 15, 2021****

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                         )
BUREAU OF PRISONS’ EXECUTION                         )
PROTOCOL CASES,                                      )
                                                     )
Lead case:      Roane et al. v. Barr et al.          )
                                                     )
                                                     )       Case No. 19-mc-00145-TSC
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
ALL CASES                                            )
                                                     )
Roane, et al. v. Barr, et al., No. 05-2337           )

             MOTION FOR LEAVE OF COURT FOR DUSTIN HIGGS
      TO FILE SECOND AMENDED AND SUPPLEMENTAL COMPLAINT AND
      MOTION FOR PRELIMINARY INJECTION BARRING HIS EXECUTION

       Plaintiff Dustin Higgs respectfully requests leave of Court to file a second amended and

supplemental complaint pursuant to Fed. R. Civ. P. 15(a) and (d), in order to assert one newly

arising claim that, in light of Mr. Higgs’s recent positive COVID-19 test and his underlying

conditions of heart impairments and asthma, Defendants’ planned use of pentobarbital pursuant

to the 2019 Protocol violates his rights under the Eighth Amendment to the United States

Constitution.

       In compliance with the Court’s Minute Order of September 14, 2020, Mr. Higgs also

respectfully moves for leave to file the accompanying motion for preliminary injunction barring

his execution on January 15, 2021. In support of these requests, Mr. Higgs states the following:

       1.       Mr. Higgs is scheduled for execution on January 15, 2021. See ECF No. 330.

       2.       In his original complaint, Mr. Higgs raised, among other things, an as-applied

Eighth Amendment challenge to Defendants’ 2019 Protocol based on his underlying medical
        Case 1:19-mc-00145-TSC Document 369 Filed 12/22/20 Page 2 of 10




conditions and his likely exposure to COVID-19 while incarcerated at USP Terre Haute. See

ECF No. 229-1 at 43-44. Thereafter, Mr. Higgs filed an amended and supplemental complaint,

which raised two additional claims, see ECF No. 343-1, and a motion for a preliminary

injunction barring his execution based on the as-applied Eighth Amendment claim and the two

claims raised in his amended and supplemental complaint. ECF No. 344.

       3.      On December 9, 2020, the Court dismissed Mr. Higgs’s as-applied Eighth

Amendment claim, noting that his injury was “hypothetical” and that he had not alleged that he

had “any reason to believe that he contracted [COVID-19] aside from the fact that he is

incarcerated.” ECF No. 354 at 4.

       4.      Mr. Higgs developed a cough and chills on December 13, 2020, and he tested

positive for COVID-19 on December 16, 2020. As of the date of this filing, he continues to

experience symptoms of COVID-19.

       5.      Mr. Higgs’s original complaint alleges in detail how the injection of a large dose

of pentobarbital as outlined in the 2019 Protocol causes a large and sudden influx of fluid in the

lungs prior to the loss of consciousness, producing a sensation of drowning. See ECF No. 229-1

at 18-22.

       6.      As explained in the accompanying second amended and supplemental complaint,

COVID-19 causes lung damage in a majority of patients, including those who report

experiencing only mild symptoms or no symptoms at all. Lung damage from a COVID-19

infection “sensitizes the lungs to more extensive and immediate further damage,” and therefore

pentobarbital “[will] caus[e] massive pulmonary edema at an earlier stage in the execution

process before drug levels in the brain have peaked.” Supp. Decl. of Gail Van Norman, M.D.

(Dec. 22, 2020), at 3 (“Van Norman Supp. Decl. (Dec. 22, 2020)”).



                                                 2
        Case 1:19-mc-00145-TSC Document 369 Filed 12/22/20 Page 3 of 10




       7.      Executing Mr. Higgs with pentobarbital in light of his COVID-19 infection is

therefore “particularly likely to cause extreme suffering” because he will “experience the feeling

of suffocating or drowning even more quickly and acutely than a person who had not been

infected with COVID-19.” Decl. of Joel Zivot, M.D. (Aug. 31, 2020) (ECF No. 303-4), at 5-6

(“Zivot Decl.”); see Van Norman Supp. Decl. (Dec. 22, 2020) at 1 (“[T]hese prisoners will

experience sensations of drowning and suffocation sooner than a person without COVID-related

lung damage and, therefore, their conscious experience of the symptoms of pulmonary edema

will be prolonged.”).

       8.      In addition to his COVID-19 infection, Mr. Higgs “is always at a greater risk for

lung congestion than an otherwise healthy person” because of two preexisting medical conditions

that increase his risk of experiencing painful pulmonary edema while sensate: mitral valve

regurgitation and asthma. Supplemental Decl. of Joel Zivot, M.D. (Dec. 3, 2020) (ECF No. 344-

2), at 5 (“Zivot Supp. Decl.”). Mr. Higgs’s COVID-19 infection also exacerbates the risk created

by his mitral valve regurgitation. Decl. of Michael Stephen, M.D. (Dec. 22, 2020) at 3-4

(“Stephen Decl.”).

       9.      Rule 15(d) provides for a supplemental pleading “setting out any transaction,

occurrence, or event that happened after the date of the pleading to be supplemented.” In this

instance, Mr. Higgs filed an unopposed motion to intervene and complaint on September 1,

2020. ECF Nos. 229, 229-1. The complaint alleged an as-applied Eighth Amendment challenge

to Defendants’ 2019 Protocol based on his underlying medical conditions and his likely exposure

to COVID-19 while incarcerated at USP Terre Haute. See ECF No. 229-1 at 43-44. On

December 9, 2020, the Court dismissed Mr. Higgs’s as-applied Eighth Amendment claim, noting

that he had not alleged that he had “any reason to believe that he contracted [COVID-19] aside



                                                3
        Case 1:19-mc-00145-TSC Document 369 Filed 12/22/20 Page 4 of 10




from the fact that he is incarcerated.” ECF No. 354 at 4. On December 16, 2020, Mr. Higgs

tested positive for COVID-19. Mr. Higgs and undersigned counsel were informed that he tested

positive for COVID-19 on December 17, 2020. 1

        10.     Leave to supplement a complaint is “liberally granted,” especially when, as here,

the supplemental claim is factually and legally related to matters in the earlier complaint. 2

Chadler v. James, 783 F. Supp. 2d 33, 39 (D.D.C. 2011); see also Banks v. York, 448 F. Supp. 2d

213, 214 (D.D.C. 2006) (leave should be “freely granted ... where such supplementation will

promote the economic and speedy disposition of the controversy between the parties, will not

cause undue delay of trial, inconvenience and will not prejudice the rights of any other party”);

Costa v. Bazron, 2020 WL 1935524, at *1, 2 (D.D.C. Apr. 22, 2020) (granting plaintiffs’ motion

to supplement six months after original complaint was filed where new allegations arose out of

defendants’ response to the COVID-19 pandemic but were related to original claims and “time

[was] of the essence”).

        11.     Although a supplemental complaint generally supersedes an earlier complaint, the

Court in this case has directed the parties to file Plaintiff-specific claims in separate filings. See

ECF No. 81. Therefore, Mr. Higgs does not intend for his second amended and supplemental


1
  To the extent that Mr. Higgs must ask the Court to alter and amend its dismissal order, he does
so here pursuant to Fed. R. Civ. P. 59(e), and within the 28 days provided for by the rule. A court
may alter or amend a judgment when, as here, the movant demonstrates “the availability of new
evidence.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996). In this instance, Mr.
Higgs offers his positive COVID-19 test and the consequences of that infection. The Court
should alter and amend its dismissal because Mr. Higgs presents “new facts . . . which compel
the court to change its prior position.” National Ctr. for Mfg. Sciences v. Department of Defense,
199 F.3d 507, 511 (D.C. Cir. 2000).
2
 Motions to amend under Rule 15(a) and motions to supplement under Rule 15(d) are, for the
most part, “subject to the same standard.” Wildearth Guardians v. Kempthorne, 592 F. Supp. 2d
18, 23 (D.D.C. 2008); see also University of Colorado Health v. Azar, 2020 WL 1557134, at *13
(D.D.C. March 31, 2020) (declining to dismiss claims on “highly technical grounds” related to
whether plaintiffs should have moved to amend or supplement).
                                                   4
        Case 1:19-mc-00145-TSC Document 369 Filed 12/22/20 Page 5 of 10




complaint to supplant or otherwise waive any claims from his complaint, or from his amended

and supplemental complaint. See ECF Nos. 229-1, 343-1.

       12.     As explained in the accompanying motion for preliminary injunction, Mr. Higgs

seeks a preliminary injunction barring his execution as scheduled on January 15, 2021, until such

time as Defendants’ method of administering Mr. Higgs’s death sentence complies with the

Eighth Amendment. Absent a preliminary injunction, Mr. Higgs will suffer irreparable harm.

       13.     Undersigned counsel have consulted with opposing counsel, who states that the

Government opposes the motion for leave to file a second amended and supplemental complaint

and the motion for preliminary injunction. Opposing counsel takes no position on the motion for

leave to file a motion for preliminary injunction.

       14.     Opposing counsel has requested that Mr. Higgs include the following statement to

the Court:

       “Should the Court grant leave, the government requests that it be granted leave to
       respond to Higgs’s motion by December 31, 2020. This will allow the government
       time to monitor the progress of Higgs’s disease, confer with its experts (whose
       availability may be limited by the upcoming holidays) about any changes in Higgs’s
       condition, and address any such changes in its response brief. Further, the
       government understands that Plaintiff Cory Johnson intends to file a motion for
       preliminary injunction tomorrow, December 23, 2020 (Mr. Johnson’s counsel has
       agreed to the government responding to that motion by December 31 also), and the
       government will need time to respond to that motion as well, should the Court grant
       Johnson leave to file it. The government intends to file a combined opposition to
       both motions for preliminary injunction.”

       Mr. Higgs does not object to this timeline.

       WHEREFORE, Plaintiff Dustin Higgs respectfully requests that the Court grant him

leave to file the accompanying second amended and supplemental complaint and the

accompanying motion for preliminary injunction barring his execution.




                                                 5
      Case 1:19-mc-00145-TSC Document 369 Filed 12/22/20 Page 6 of 10




Dated: December 22, 2020          Respectfully submitted,


                                  /s/ Alex Kursman
                                  Alex Kursman
                                  Devon Porter
                                  Federal Community Defender Office, E.D. Pa.
                                  601 Walnut Street, Suite 545 West
                                  Philadelphia, PA 19106
                                  Telephone: 215-928-0520
                                  Email: alex_kursman@fd.org

                                  Counsel for Plaintiff Dustin Higgs




                                     6
       Case 1:19-mc-00145-TSC Document 369 Filed 12/22/20 Page 7 of 10




                                CERTIFICATE OF SERVICE

        I hereby certify that on December 22, 2020, I caused a true and correct a copy of the
foregoing motion to be served on all counsel of record via the Court’s CM/ECF system. Pursuant
to this Court’s August 20, 2019 Order, below is a list of all counsel of record. The names marked
with an asterisk (*) have no email provided on the docket and are no longer with the identified
firms.

 Alan Burch                                      Paul R. Perkins
 U.S. Attorney’s Office for the District of      Civil Division, Department of Justice
 Columbia                                        (202) 514-5090
 (202) 252-2550                                  Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                 Jonathan Kossak
 Peter S. Smith                                  Civil Division, Department of Justice
 United States Attorney's Office                 (202) 305-0612
 Appellate Division                              Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                    Denise M. Clark
                                                 U.S. Attorney’s Office for the District of
 Ethan P. Davis                                  Columbia
 Civil Division, U.S. Department of Justice      (202) 252-6605
 (202) 616-4171                                  Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                 Jean Lin
 Robert J. Erickson                              Civil Division, Department of Justice
 US Department of Justice                        (202) 514-3716
 (202) 514-2841                                  Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                 Cristen Cori Handley
 Joshua Christopher Toll                         Civil Division, Department of Justice
 KING & SPALDING LLP                             (202) 305-2677
 (202) 737-8616                                  Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                 Paul F. Enzinna
 Charles Anthony Zdebski                         ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                         (202) 753-5553
 MELLOTT, LLC                                    Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com               Brandon David Almond
                                                 TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                         (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                  Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                       Donald P. Salzman
                                                 SKADDEN, ARPS, SLATE, MEAGHER &
     Case 1:19-mc-00145-TSC Document 369 Filed 12/22/20 Page 8 of 10




Charles Fredrick Walker                       FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7983
FLOM LLP                                      Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com             Steven M. Albertson
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                        FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7112
FLOM LLP                                      Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com        Craig Anthony Harbaugh
(*pro hac vice application forthcoming)       FEDERAL PUBLIC DEFENDER, CENTRAL
                                              DISTRICT OF CALIFORNIA
Celeste Bacchi                                (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER                 Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                                Alexander Louis Kursman
Email: celeste_bacchi@fd.org                  OFFICE OF THE FEDERAL COMMUNITY
                                              DEFENDER/EDPA
Jonathan Charles Aminoff                      (215) 928-0520
FEDERAL PUBLIC DEFENDER,                      Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                                Kathryn B. Codd
Email: jonathan_aminoff@fd.org                VINSON & ELKINS LLP
                                              (202) 639-6536
Billy H. Nolas                                Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                           Robert E. Waters
(215) 928-0520                                KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                     Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                      Yousri H. Omar
VINSON & ELKINS LLP                           VINSON & ELKINS LLP
(202) 639-6633                                (202) 639-6500
                                              Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                           *William E. Hoffman, Jr.
(202) 639-6676                                KING & SPALDING LLP
Email: wlawler@velaw.com                      (404) 572-3383

Evan D. Miller                                Mark Joseph Hulkower
VINSON & ELKINS LLP                           STEPTOE & JOHNSON LLP
(202) 639-6605                                (202) 429-6221
Email: EMiller@velaw.com                      Email: mhulkower@steptoe.com

Margaret O’Donnell                            Robert A. Ayers

                                          2
     Case 1:19-mc-00145-TSC Document 369 Filed 12/22/20 Page 9 of 10




(502) 320-1837                                STEPTOE & JOHNSON LLP
Email: mod@dcr.net                            (202) 429-6401
                                              Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                           Robert L. McGlasson
(202) 626-5502                                MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                    (404) 314-7664
                                              Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                         Sean D. O’Brien
(202) 429-8164                                PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com                (816) 363-2795
                                              Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                         Shawn Nolan
(202) 429-1320                                FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                     OFFICE, EDPA
                                              (215) 928-0520
Gary E. Proctor                               Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                           Joseph William Luby
(410) 444-1500                                FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com                 (215) 928-0520
                                              Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                      Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS                  HOGAN LOVELLS US LLP
(501) 324-6144                                (212) 918-3000
Email: Scott_Braden@fd.org                    Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                      Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                    KAISER DILLON, PLLC
OFFICE FOR THE EDPA                           (202) 640-4430
(215) 928-0520                                Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                              Andrew Moshos
David Victorson                               MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                                LLP
HOGAN LOVELLS US LLP                          (302) 351-9197
Email: David.Victorson@hoganlovells.com       Email: Amoshos@mnat.com

John D. Beck                                  Alan E. Schoenfeld
HOGAN LOVELLS US LLP                          WILMER CUTLER PICKERING HALE &
(212) 918-3000                                DORR LLP
Email: john.beck@hoganlovells.com             (212) 937-7294
                                              Email: Alan.Schoenfeld@wilmerhale.com

                                          3
     Case 1:19-mc-00145-TSC Document 369 Filed 12/22/20 Page 10 of 10




Amelia J. Schmidt
KAISER DILLON, PLLC                        Kathryn Louise Clune
(202) 869-1301                             CROWELL & MORING LLP
Email: Aschmidt@kaiserdillon.com           (202) 624-5116
                                           kclune@crowell.com
Norman Anderson
KAISER DILLON PLLC                         Jennifer M. Moreno
(202) 640-2850                             OFFICE OF THE PUBLIC FEDERAL
nanderson@kaiserdillon.com                 DEFENDER, DISTRICT OF ARIZONA
                                           (602) 382-2718
Jennifer Ying                              Jennifer_moreno@fd.org
MORRIS NICHOLS ARSHT & TUNNELL
LLP                                        Ginger Dawn Anders
(302) 658-9300                             MUNGER, TOLLES & OLSON LLP
Email: Jying@mnat.com                      (202) 220-1107
                                           Ginger.anders@mto.com
Andres C. Salinas
WILMER CUTLER PICKERING HALE &             *Jonathan S. Meltzer
DORR LLP                                   MUNGER, TOLLES & OLSON LLP
(202) 663-6289                             (202) 220-1100
Email: Andres.Salinas@wilmerhale.com
                                           *Brendan Gants
*Ryan M. Chabot                            MUNGER, TOLLES & OLSON LLP
WILMER CUTLER PICKERING HALE &             (202) 220-1100
DORR LLP
(212) 295-6513                             Timothy Kane
                                           FEDERAL COMMUNITY DEFENDER
Dale Andrew Baich                          OFFICE, EDPA
OFFICE OF THE FEDERAL PUBLIC               (215) 928-0520
DEFENDER                                   Email: timothy_kane@fd.org
(602) 382-2816
Dale_Baich@fd.org

                                   /s/ Alex Kursman
                                   Alex Kursman
                                   Devon Porter
                                   Federal Community Defender Office, E.D. Pa.
                                   601 Walnut Street, Suite 545 West
                                   Philadelphia, PA 19106
                                   Telephone: 215-928-0520
                                   Email: alex_kursman@fd.org

                                   Counsel for Plaintiff Dustin Higgs




                                       4
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 1 of 13




              ****EXECUTION SCHEDULED FOR JANUARY 15, 2021****

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                          )
BUREAU OF PRISONS’ EXECUTION                          )
PROTOCOL CASES,                                       )
                                                      )
Lead case:     Roane et al. v. Barr et al.            )
                                                      )
                                                      )       Case No. 19-mc-00145-TSC
                                                      )
THIS DOCUMENT RELATES TO:                             )
                                                      )
Roane et al. v. Barr et al, No. 05-2337               )


SECOND AMENDED AND SUPPLEMENTAL COMPLAINT OF PLAINTIFF DUSTIN
  HIGGS FOR INDIVIDUALIZED INJUNCTIVE AND DECLARATORY RELIEF

                                              I.
                         Nature of Action and Procedural Background

       1.      Pursuant to the Court’s Order of February 19, 2020 (ECF No. 81) and Fed. R.

Civ. P. 15 (a) and (d), and in addition to his previous Complaint (ECF No. 229-1) and Amended

and Supplemental Complaint (ECF No. 343-1), Mr. Higgs brings this Second Amended and

Supplemental Complaint seeking injunctive and declaratory relief for violations of his rights

under the Eighth Amendment.

       2.      On November 20, 2020, Defendants set a date of January 15, 2021, for the

execution of Mr. Higgs. See ECF No. 330.

       3.      Pursuant to the Court’s February 19, 2020 Order (ECF No. 81), the circumstances

described herein “warrant . . . a separate filing” concerning “issues that are particular to” Mr.

Higgs. ECF No. 81. Because the Court has allowed individual plaintiffs to bring claims such as

these in a “separate filing,” Mr. Higgs does not intend for this Amended and Supplemental



                                                  1
      Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 2 of 13




Complaint to supersede his earlier claims contained in his Complaint or in his Amended and

Supplemental Complaint, including his claims for relief under the Eighth Amendment, the Ex

Post Facto Clause, the Administrative Procedure Act (“APA”), and the Food, Drug and Cosmetic

Act as made cognizable by the APA.

       4.      Mr. Higgs realleges and incorporates herein by reference, as if set forth in full

below, the paragraphs of his Complaint and Amended and Supplemental Complaint that relate to

the present claim. See ECF No. 229-1; ECF No. 343-1; In re Federal Bureau of Prisons

Execution Protocol Cases, 980 F.3d 123 (D.C. Cir. 2020) (reinstating consolidated Plaintiffs’

Eighth Amendment claim).

                                                II.

                                      Factual Background

       Mr. Higgs tested positive for COVID-19 on December 16, 2020

       5.      Mr. Higgs developed a cough and chills on December 13, 2020. His son,

Da’Quan Darby, visited Mr. Higgs on December 13 and 14, and noticed that his father was

coughing on both days. His father repeatedly asked whether the visiting room was cold when Mr.

Darby did not perceive it as cold, and Mr. Darby had the impression that his father had chills.

Decl. of Da’Quan Darby (Dec. 20, 2020) (Exhibit 1) at 1 (“Darby Decl.”). Mr. Darby perceived

his father’s symptoms to be worse on the second day. Id. Mr. Higgs told Mr. Darby that he felt

like he was coming down with something, and that he had taken some cough medicine.

       6.      On December 17, 2020, the Bureau of Prisons (“BOP”) informed counsel for Mr.

Higgs that he had tested positive for COVID-19.

       7.      As of the date of this filing, Mr. Higgs continues to experience symptoms of

COVID-19.



                                                 2
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 3 of 13




       Background on the COVID-19 virus

       8.      COVID-19 is “a highly contagious respiratory illness caused by a novel

coronavirus (SARS-CoV-2).” Decl. of Joel A. Zivot, M.D. (Aug. 31, 2020) at 3 (“Zivot Decl.”).

The illness originated in China but quickly spread across the globe, and the World Health

Organization declared COVID-19 a global pandemic on March 11, 2020. See World Health

Organization, WHO Timeline – COVID-19, https://www.who.int/news-room/detail/27-04-2020-

who-timeline---covid-19 (last visited Dec. 21, 2020).

       9.      COVID-19 “spreads via the respiratory route and as such, targets the lungs.”

Zivot Decl. at 4.

       10.     COVID-19 causes lung damage in a majority of patients, including those who

report experiencing only mild symptoms or no symptoms at all. In fact, CT scans revealed that of

the cases of COVID-19 from the Diamond Princess cruise ship, “54% of patients who

experienced asymptomatic infections still suffered the same severe lung changes (lung

opacifications) seen in many hospitalized patients.” Supp. Decl. of Gail Van Norman, M.D.

(Dec. 22, 2020) (Exhibit 2), at 4 (“Van Norman Suppl. Decl. (Dec. 22, 2020)”) (emphasis

added). For symptomatic patients, the percentage of patients with lung damage visible on a CT

scan rose to 79%. Id. This finding has been corroborated by other emerging research on the

effects of COVID-19 on the lungs. See id. In short, “[i]t is clear now that even in mild

infection—i.e. infection that is either asymptomatic or symptomatic but does not require

hospitalization—significant damage is occurring in the lungs . . . .” Id.

       11.     In addition to lung damage, COVID-19 often causes or exacerbates heart

conditions. See Decl. of Michael Stephen, M.D. (Dec. 22, 2020) (Exhibit 3) at 3-4 (“Stephen

Decl.”). Heart problems typically persist for some period of time after a person has apparently



                                                 3
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 4 of 13




recovered from the virus: according to one study, 78% of patients who had recently recovered

from COVID-19 had abnormal imaging as seen on a cardiac MRI. See id. at 3.

       12.     Doctors who treat COVID-19 patients routinely observe lingering effects from the

virus, even after the patient has apparently recovered. Some patients present with an apparently-

resolved COVID-19 infection, but “a complete workup on these patients often reveals decreased

heart function, small clots in the lung that impede heart function, or pneumonia.” Id. at 4.

       13.     Lingering effects from COVID-19 typically last at least two to three months after

the initial development of symptoms. See Stephen Decl. at 6 (observing that in Dr. Stephen’s

experience treating COVID-19 patients, it typically takes approximately 8 weeks for patients to

regain normal functioning); Van Norman Supp. Decl. (Dec. 22, 2020) at 5-6 (summarizing

research indicating that COVID-19 lung damage persists for at least 90-100 days).

       COVID-19 and execution with pentobarbital

       14.     The 2019 Protocol was developed prior to the emergence of SARS-CoV-2 (the

virus that causes COVID-19 illness).

       15.     Preexisting lung damage from COVID-19 infection is likely to put Mr. Higgs at

serious risk of severe pain and suffering from the pentobarbital injection called for by the 2019

Protocol.

       16.     As explained in detail in Mr. Higgs’s Complaint (ECF No. 229-1), injection with

a large dose of pentobarbital as outlined in the 2019 Protocol causes a large and sudden influx of

fluid in the lungs prior to the loss of consciousness, producing a sensation of drowning. Decl. of

Gail Van Norman, M.D., at 33-34 (Nov. 11, 2019) (ECF No. 24) (“Van Norman Decl.”); Decl.

of Mark A. Edgar, M.D., at 19-21 (Oct. 24, 2019) (ECF. No. 303-3) (“Edgar Decl.”); Zivot Decl.

at 2-3. This excruciating experience is comparable to waterboarding. Van Norman Decl. at 34.



                                                 4
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 5 of 13




         17.    “Infection with the COVID-19 virus causes severe damage to many areas in the

airways and the lungs, but most specifically to the alveolar-capillary membrane, which is also the

site of damage of massive barbiturate overdose.” Van Norman Supp. Decl. (Dec. 22, 2020) at 2.

         18.    Lung damage from COVID-19 thereby “sensitizes the lungs to more extensive

and immediate further damage . . . , causing massive pulmonary edema at an earlier stage in the

execution process before drug levels in the brain have peaked.” Id. at 3. Execution with

pentobarbital is thus “particularly likely to cause extreme suffering. Because COVID-19 can

cause lasting lung damage, a person injected with pentobarbital would experience the feeling of

suffocating or drowning even more quickly and acutely than a person who had not been infected

with COVID-19.” Zivot Decl. at 5-6; see Van Norman Supp. Decl. (Dec. 22, 2020) at 1

(“[T]hese prisoners will experience sensations of drowning and suffocation sooner than a person

without COVID-related lung damage and, therefore, their conscious experience of the symptoms

of pulmonary edema will be prolonged.”).

         Mr. Higgs’s preexisting medical conditions

         19.    Mr. Higgs has lifelong heart problems. Specifically, Mr. Higgs has a cardiac

murmur and a condition called mitral valve regurgitation, also known as mitral valve

insufficiency. See Stephen Decl. at 5 (noting that a recent electrocardiogram on November 12,

2020 and an ultrasound of his heart from May 26, 2020 show that Mr. Higgs has moderate mitral

valve regurgitation, left atrial enlargement, and likely left ventricular hypertrophy).

         20.    Mitral valve regurgitation occurs when the mitral valve on the left side of the

heart does not close properly, allowing blood to backflow or leak into the left atrium in the heart.

Zivot Supp. Decl. at 2-3. Over time, this condition can cause a patient to develop pulmonary

edema:



                                                  5
        Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 6 of 13




        When a patient has mitral regurgitation, each contraction of the heart forces some
        blood backwards into the left atrium and then further backwards into the lungs. . . .
        In the normal functioning heart, when the left ventricle contracts, the mitral valve
        shuts, preventing blood from regurgitating backwards. At the same time, the aortic
        valve opens and permits the normal flow of blood forward. The pressure in the
        lungs is not high enough to block backwards flow without a functioning mitral
        valve. A competent and non-leaking mitral valve is the normal protection for the
        lungs from this blood under pressure. Extra fluid in the lungs, when severe,
        produces significant shortness of breath and is called congestive heart failure or
        pulmonary edema.

Id. at 3.

        21.      Mitral valve regurgitation increases the risk of flash pulmonary edema. Dr.

Kendall Von Crowns, a medical expert retained by Defendants, has acknowledged that heart

conditions like Mr. Higgs’s can cause flash pulmonary edema in a prisoner executed with

pentobarbital:

        I know there’s a case report of an individual who developed flash pulmonary
        edema, but he had underlying heart issues, specifically mitral valve issues, as well
        as other heart problems. So his heart was already compromised when the flash
        pulmonary edema occurred.

        So in his situation, his flash pulmonary edema was the result of the fact that he
        already had a compromised heart which then resulted in him developing edema
        more rapidly than normal. So you have an individual that was already kind of
        critical when this occurred.

Evid. Hr’g Tr. (Sept. 18, 2020) at 18; see also Zivot Supp. Decl. at 2-3, 5-6.

        22.      Mr. Higgs’s COVID-19 infection exacerbates the risk created by his underlying

heart condition. Specifically, this condition “puts him at higher risk of COVID-19 related heart

issues” and increases his risk of COVID-related pulmonary edema. Stephen Decl. at 5. Because

Mr. Higgs has an enlarged left atrium, he is particularly at risk for COVID-related heart failure,

“as an enlarged left atrium ineffectively pumps blood to the left ventricle, further putting him at

risk for fluid to back up into his lungs (pulmonary edema).” Id. at 6.




                                                  6
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 7 of 13




        23.    Mr. Higgs also suffers from lifelong asthma, which often makes it difficult for

him to breathe. His asthma is serious and requires a “continuous high dose of inhaled steroids,”

id. at 5, and Mr. Higgs currently uses an inhaler about three times each day. In addition, Mr.

Higgs “has had asthma exacerbations over the years, and has required the use of nebulizer

treatments.” Id. His medical records reflect that at times, Mr. Higgs experiences “wheezing,

difficulty breathing, coughing, and shortness of breath” as a result of his asthma. Zivot Supp.

Decl. at 2.

        24.    For Mr. Higgs, the experience of pulmonary edema “would cause further strain on

Mr. Higgs’s already-impaired breathing.” Zivot Supp. Decl. at 2. Because of Mr. Higgs’s

asthma, he is likely to “struggle for air more quickly and painfully after the onset of pulmonary

edema because his asthma inflames and constricts his airways, making it more difficult for

enough oxygen to reach his lungs even under normal circumstances.” Id.

        25.    In sum, the risk of painful pulmonary edema while sensate is especially acute for

Mr. Higgs, who “is always at a greater risk for lung congestion than an otherwise healthy person

as a consequence of mitral regurgitation and asthma.” Zivot Supp. Decl. at 5.

        Supplemental Count III: Eighth Amendment Violation As Applied to Mr. Higgs

        26.    Mr. Higgs realleges and incorporates herein by reference all of the preceding

paragraphs of this Second Amended and Supplemental Complaint as if set forth in full below.

        27.    The Eighth Amendment provides prisoners with the right to be free from cruel

and unusual punishments. In carrying out a sentence of death, the Government violates the

Eighth Amendment if the planned manner of execution presents a “substantial risk of serious

harm” to the prisoner. Baze v. Rees, 553 U.S. 35, 50 (2008).




                                                 7
         Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 8 of 13




         28.   Executing Mr. Higgs under the 2019 Protocol poses a substantial risk of serious

harm to Mr. Higgs. Mr. Higgs’s recent infection with COVID-19, coupled with his preexisting

health problems, creates a substantial and unjustifiable risk that Mr. Higgs will endure an

excruciating experience akin to drowning to death.

         29.   The Eighth Amendment also forbids “deliberate indifference” to “serious medical

needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the

Eighth Amendment when he or she “knows of and disregards an excessive risk to inmate health

or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

         30.   BOP knows of Mr. Higgs’s current COVID-19 infection, underlying asthma, and

mitral valve regurgitation.

         31.   The BOP must provide Mr. Higgs with medical care until the moment of his

death.

         32.   Executing Mr. Higgs pursuant to the 2019 Protocol poses a substantial risk of

severe pain due to his recent COVID-19 infection, his asthma, and his heart condition.

Defendants are deliberately indifferent to this risk.

         33.   There is substantial and unjustifiable risk that the Defendants will cause serious

harm to Mr. Higgs by executing him pursuant to the 2019 Protocol.

         34.   Mr. Higgs continues to plead the two alternative execution methods from his

original complaint: a pre-execution dose of an opioid or other suitable analgesic, as well as the

firing squad. See ECF No. 229-1 at 37-39. At a minimum, a third alternative method is to

postpone Mr. Higgs’s execution for a period of two to three months from the onset of his

COVID-19 infection, at which time the functioning of Mr. Higgs’s heart and lungs are likely to

improve, so that the postponement of Mr. Higgs’s execution would substantially reduce the



                                                  8
       Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 9 of 13




COVID-enhanced risk that he will experience flash pulmonary edema while sensate, as well as

the duration of that experience.

                                         Prayer for Relief

       WHEREFORE, in order to prevent the above-alleged violations of Mr. Higgs’s rights

under the Eighth Amendment, Plaintiff respectfully requests that this Court enter a judgment:

       a.      declaring that Defendants’ planned use of pentobarbital pursuant the 2019

Protocol to execute Plaintiff violates the Constitution;

       b.      enjoining Defendants from executing Mr. Higgs as scheduled on January 15,

2021, or on any other date until such time as Defendants’ method of administering death

sentences complies with the statutory and Constitutional provisions described herein; and

       c.      granting such further relief as the Court deems just and proper.


Dated: December 22, 2020                      Respectfully submitted,

                                              /s/ Alex Kursman
                                              Alex Kursman
                                              Devon Porter
                                              Federal Community Defender Office, E.D. Pa.
                                              601 Walnut Street, Suite 545 West
                                              Philadelphia, PA 19106
                                              Telephone: 215-928-0520
                                              Email: alex_kursman@fd.org

                                              Counsel for Plaintiff Dustin Higgs




                                                  9
      Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 10 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020, I caused a true and correct a copy of the
foregoing amended and supplemental complaint and the exhibits thereto to be served on all
counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August 20, 2019
Order, below is a list of all counsel of record. The names marked with an asterisk (*) have no
email provided on the docket and are no longer with the identified firms.

 Alan Burch                                         Paul R. Perkins
 U.S. Attorney’s Office for the District of         Civil Division, Department of Justice
 Columbia                                           (202) 514-5090
 (202) 252-2550                                     Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                    Jonathan Kossak
 Peter S. Smith                                     Civil Division, Department of Justice
 United States Attorney's Office                    (202) 305-0612
 Appellate Division                                 Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                       Denise M. Clark
                                                    U.S. Attorney’s Office for the District of
 Ethan P. Davis                                     Columbia
 Civil Division, U.S. Department of Justice         (202) 252-6605
 (202) 616-4171                                     Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                    Jean Lin
 Robert J. Erickson                                 Civil Division, Department of Justice
 US Department of Justice                           (202) 514-3716
 (202) 514-2841                                     Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                    Cristen Cori Handley
 Joshua Christopher Toll                            Civil Division, Department of Justice
 KING & SPALDING LLP                                (202) 305-2677
 (202) 737-8616                                     Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                    Paul F. Enzinna
 Charles Anthony Zdebski                            ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                            (202) 753-5553
 MELLOTT, LLC                                       Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com                  Brandon David Almond
                                                    TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                            (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                     Email: brandon.almond@troutmansanders.com
 (404) 688-7530
 Email: gerald_king@fd.org                          Donald P. Salzman
                                                    SKADDEN, ARPS, SLATE, MEAGHER &



                                                1
    Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 11 of 13




Charles Fredrick Walker                       FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7983
FLOM LLP                                      Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com             Steven M. Albertson
                                              SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                        FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &               (202) 371-7112
FLOM LLP                                      Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com        Craig Anthony Harbaugh
(*pro hac vice application forthcoming)       FEDERAL PUBLIC DEFENDER, CENTRAL
                                              DISTRICT OF CALIFORNIA
Celeste Bacchi                                (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER                 Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                                Alexander Louis Kursman
Email: celeste_bacchi@fd.org                  OFFICE OF THE FEDERAL COMMUNITY
                                              DEFENDER/EDPA
Jonathan Charles Aminoff                      (215) 928-0520
FEDERAL PUBLIC DEFENDER,                      Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                                Kathryn B. Codd
Email: jonathan_aminoff@fd.org                VINSON & ELKINS LLP
                                              (202) 639-6536
Billy H. Nolas                                Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                           Robert E. Waters
(215) 928-0520                                KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                     Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                      Yousri H. Omar
VINSON & ELKINS LLP                           VINSON & ELKINS LLP
(202) 639-6633                                (202) 639-6500
                                              Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                           *William E. Hoffman, Jr.
(202) 639-6676                                KING & SPALDING LLP
Email: wlawler@velaw.com                      (404) 572-3383

Evan D. Miller                                Mark Joseph Hulkower
VINSON & ELKINS LLP                           STEPTOE & JOHNSON LLP
(202) 639-6605                                (202) 429-6221
Email: EMiller@velaw.com                      Email: mhulkower@steptoe.com

Margaret O’Donnell                            Robert A. Ayers



                                          2
    Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 12 of 13




(502) 320-1837                                STEPTOE & JOHNSON LLP
Email: mod@dcr.net                            (202) 429-6401
                                              Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                           Robert L. McGlasson
(202) 626-5502                                MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                    (404) 314-7664
                                              Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                         Sean D. O’Brien
(202) 429-8164                                PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com                (816) 363-2795
                                              Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                         Shawn Nolan
(202) 429-1320                                FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                     OFFICE, EDPA
                                              (215) 928-0520
Gary E. Proctor                               Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                           Joseph William Luby
(410) 444-1500                                FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com                 (215) 928-0520
                                              Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                      Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS                  HOGAN LOVELLS US LLP
(501) 324-6144                                (212) 918-3000
Email: Scott_Braden@fd.org                    Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                      Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                    KAISER DILLON, PLLC
OFFICE FOR THE EDPA                           (202) 640-4430
(215) 928-0520                                Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                              Andrew Moshos
David Victorson                               MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                                LLP
HOGAN LOVELLS US LLP                          (302) 351-9197
Email: David.Victorson@hoganlovells.com       Email: Amoshos@mnat.com

John D. Beck                                  Alan E. Schoenfeld
HOGAN LOVELLS US LLP                          WILMER CUTLER PICKERING HALE &
(212) 918-3000                                DORR LLP
Email: john.beck@hoganlovells.com             (212) 937-7294
                                              Email: Alan.Schoenfeld@wilmerhale.com



                                          3
     Case 1:19-mc-00145-TSC Document 369-1 Filed 12/22/20 Page 13 of 13




 Amelia J. Schmidt                          Kathryn Louise Clune
 KAISER DILLON, PLLC                        CROWELL & MORING LLP
 (202) 869-1301                             (202) 624-5116
 Email: Aschmidt@kaiserdillon.com           kclune@crowell.com

 Norman Anderson                            Jennifer M. Moreno
 KAISER DILLON PLLC                         OFFICE OF THE PUBLIC FEDERAL
 (202) 640-2850                             DEFENDER, DISTRICT OF ARIZONA
 nanderson@kaiserdillon.com                 (602) 382-2718
                                            Jennifer_moreno@fd.org
 Jennifer Ying
 MORRIS NICHOLS ARSHT & TUNNELL             Ginger Dawn Anders
 LLP                                        MUNGER, TOLLES & OLSON LLP
 (302) 658-9300                             (202) 220-1107
 Email: Jying@mnat.com                      Ginger.anders@mto.com

 Andres C. Salinas                          *Jonathan S. Meltzer
 WILMER CUTLER PICKERING HALE &             MUNGER, TOLLES & OLSON LLP
 DORR LLP                                   (202) 220-1100
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com       *Brendan Gants
                                            MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                            (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                                   Timothy Kane
 (212) 295-6513                             FEDERAL COMMUNITY DEFENDER
                                            OFFICE, EDPA
 Dale Andrew Baich                          (215) 928-0520
 OFFICE OF THE FEDERAL PUBLIC               Email: timothy_kane@fd.org
 DEFENDER
 (602) 382-2816
 Dale_Baich@fd.org


Dated: December 22, 2020            /s/ Alex Kursman
                                    Alex Kursman
                                    Devon Porter
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    Telephone: 215-928-0520
                                    Email: alex_kursman@fd.org

                                    Counsel for Plaintiff Dustin Higgs




                                        4
Case 1:19-mc-00145-TSC Document 369-2 Filed 12/22/20 Page 1 of 2




                 EXHIBIT 1
         Case 1:19-mc-00145-TSC Document 369-2 Filed 12/22/20 Page 2 of 2




                          DECLARATION OF DA’QUAN DARBY
                          PURSUANT TO 28 U.S.C. SECTION 1746


         I, Da’Quan Darby, do hereby declare and verify as follows:

1.   My name is Da’Quan Darby. Dustin Higgs is my dad.

2.   Last week, on December 13th and December 14th, I visited my dad at USP Terre Haute.

3.   During the visits, my dad was coughing. He kept asking me if I was cold, but the room

was not cold. I had the impression that he had the chills. He was like this both days, but it was

worse the second day. He said he had to take some cough medicine because he felt like he was

coming down with something.

4.   When I found out he tested positive for Covid-19, I was not surprised because of the

symptoms I saw my dad had.

5.   I hereby certify that the facts set forth above are true and correct to the best of my personal

knowledge, information and belief, subject to 28 U.S.C. § 1746.



                                              _____________________________
                                              Da’Quan Darby

Dated:     12/20/20




                                                  1
Case 1:19-mc-00145-TSC Document 369-3 Filed 12/22/20 Page 1 of 7




                 EXHIBIT 2
Case 1:19-mc-00145-TSC Document 369-3 Filed 12/22/20 Page 2 of 7
Case 1:19-mc-00145-TSC Document 369-3 Filed 12/22/20 Page 3 of 7
Case 1:19-mc-00145-TSC Document 369-3 Filed 12/22/20 Page 4 of 7
Case 1:19-mc-00145-TSC Document 369-3 Filed 12/22/20 Page 5 of 7
Case 1:19-mc-00145-TSC Document 369-3 Filed 12/22/20 Page 6 of 7
Case 1:19-mc-00145-TSC Document 369-3 Filed 12/22/20 Page 7 of 7
Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 1 of 16




                 EXHIBIT 3
       Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 2 of 16




                       DECLARATION OF DR. MICHAEL STEPHEN
                            PURSUANT TO 28 U.S.C. § 1746


    I, Michael Stephen, M.D., being of sound mind and lawful age hereby state under penalty of

perjury as follows:

        1.      I am an Associate Professor of Medicine at Thomas Jefferson University in the

Department of Medicine and Division of Pulmonary and Critical Care. I graduated from Boston

University School of Medicine in 2001. Thereafter, I completed a residency at Beth Israel

Deaconess Medical Center, and a fellowship at the University of Pennsylvania. I am board

certified by the American Board of Internal Medicine in Internal Medicine, Pulmonary Medicine,

and Critical Care Medicine. I hold a medical license from the states of Pennsylvania and

California. A copy of my curriculum vitae is attached as Exhibit 1.

        2.      My regular practice includes treating patients in the intensive care unit for

pneumonia, acute liver failure, encephalopathy, septic shock, acute respiratory failure and

congestive heart failure. I regularly encounter complex cases of combined cardiac and

pulmonary physiology issues. Many patients are sent to our hospital for second opinions. I have

also been on the front line in treating COVID-19 patients, both in the intensive care unit as well

as on the general medical floors. I have personally performed or supervised the care of hundreds

afflicted with the COVID-19 virus and I consider myself up to date on the manifestations and

care for these patients.

        3.      At the request of the Federal Community Defender Office for the Eastern District

of Pennsylvania, I have reviewed medical records pertaining to Dustin Higgs, including a

December 16, 2020 positive result for COVID-19 RNA; the federal government’s lethal




                                                  1
       Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 3 of 16




injection protocol; and several medical opinions related to the federal government’s lethal

injection protocol.

       4.      The medical opinions I reviewed are as follows: a June 25, 2020 declaration of

Joseph Antognini, M.D., M.B.A.; a supplemental declaration of Joseph Antognini dated June 30,

2020; a second supplemental declaration of Joseph Antognini dated September 11, 2020; a third

supplemental declaration of Joseph Antognini dated October 9, 2020; a fourth supplemental

declaration of Joseph Antognini dated December 8, 2020; a declaration of Kendall Von Crowns,

M.D. dated August 10, 2020; a declaration of Kendall Von Crowns dated December 7, 2020; a

declaration of Mark Edgar, M.D. dated October 24, 2019; a declaration of Gail Van Norman

dated November 1, 2019; a supplemental declaration of Gail Van Norman dated July 1, 2020, a

second supplemental declaration of Gail Van Norman dated August 9, 2020, a third

supplemental declaration of Gail Van Norman dated September 29, 2020; an affidavit of Dr.

Craig Stevens, Ph.D. dated October 22, 2019; a declaration of Dr. Joel Zivot, M.D., dated August

31, 2020; and a supplemental declaration from Joel Zivot dated December 3, 2020.

       5.      I agree with the declarations and supplemental declarations of Dr. Gail Van

Norman and Dr. Joel Zivot and Dr. Mark Edgar.

       6.      I have been asked to address the following question: how, if at all, a December

16, 2020 positive COVID-19 diagnosis will affect the scheduled January 15, 2021 execution of

Mr. Higgs under the federal government’s lethal injection protocol.

       7.      To form my opinion I have considered the effects of the COVID-19 virus, Mr.

Higgs’s underlying medical conditions, and the federal government’s lethal injection protocol.

       8.      COVID-19 generally infects the upper respiratory system first, and has the ability

to travel to the lower respiratory system and cause pneumonia. The virus can also get into the




                                                2
       Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 4 of 16




bloodstream, and it commonly attacks the heart, liver, and brain, along with the vasculature.

Blood clots are very common in this disease. Some clots remain in the legs, while some travel to

the lungs and cause issues including stress on the heart. Heart failure from depressed heart

function is also a common manifestation. Pneumonia, even in asymptomatic patients, is

extremely common.

       9.      The potential for overt disease is of course possible in COVID-19, but sub-

clinical symptoms where an organ is affected but not enough for a patient to necessarily notice is

also very well described in the medical literature. Patients with sub-clinical symptoms frequently

manifest with either fatigue or mild shortness of breath. There is also clear potential for organ

dysfunction with no symptoms whatsoever, as very well documented in the medical literature

with pneumonia and kidney disease. The manifestations of COVID-19 can also be spread out

over a lengthy period of time, with different organs presenting with disease in the same patient

over a widely spread out time period. One large study on blood clots showed a range of

presentation from initial diagnosis of COVID-19 to a diagnosis of blood clots to be from 4 to 22

days. 1Evidence of blood clots in this same study is referenced as high as 30% in certain

cases. 2Heart disease from COVID-19 has also been shown to be quite common, with one study

using cardiac MRI demonstrating 78% of patients had abnormal imaging in those who have

recovered from COVID. 3 Another study showed that in 62% of cardiac specimens, COVID-19



1
 Sakr Y, Giovini M, Leone M et al. Pulmonary embolism in patients with coronavirus disease
2019 pneumonia: a narrative review. Annals of Intensive Care 2020;124.
2
 Sakr Y, Giovini M, Leone M et al. Pulmonary embolism in patients with coronavirus disease
2019 pneumonia: a narrative review. Annals of Intensive Care 2020;124.
3
 Puntmann VO, Carerj ML, Wieters I, et al. Outcomes of cardiovascular magnetic resonance
imaging in patients recently recovered from coronavirus disease 2019 (COVID-19). JAMA
Cardiol. Published online July 27, 2020.



                                                 3
       Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 5 of 16




was detectable. 4 The incidence of pneumonia, even in completely asymptomatic patients, is

extremely high. One study of 58 completely asymptomatic COVID-19 patients showed evidence

of pneumonia on CT scans in 55 out of 58 patients, or 94.8%. 5As demonstrated in a recent

Nature Reviews Nephrology paper, asymptomatic patients can have ongoing kidney damage that

includes endothelial damage, coagulopathy, complement activation, and inflammation from the

direct viral effects of the virus. 6

        10.      We are currently seeing many COVID-19 patients come to the hospital with sub-

clinical heart failure as well as sub-clinical blood clots in their lung and/or pneumonia. Heart

failure in patients with COVID-19 is quite clearly a case of the virus attacking their heart,

causing depressed function. This depressed function may cause over heart failure requiring

oxygen or even mechanical ventilation. Others, however, may only have symptoms of mild

breathlessness or even fatigue, but a complete workup on these patients often reveals decreased

heart function, small clots in the lung that impede heart function, or pneumonia.

        11.      I am not only seeing these patients in a hospital setting, but also commonly in my

office. They come to our practice with a distant COVID diagnosis from weeks or months prior,

and have fatigue or simply difficulty sleeping. A full workup again can yield newly depressed

heart function or blood clots in the lung. This is one of the frustrating things about COVID-19: in




4
 Lindner D, Fitzek A, Bräuninger H, et al. Association of cardiac infection with SARS-CoV-2
in confirmed COVID-19 autopsy cases. JAMA Cardiol. Published online July 27, 2020.
doi:10.1001/jamacardio.2020.3551
5
 Meng H, Xiong R, He R et al. CT imaging and clinical course of asymptomatic cases with
COVID-19 pneumonia at admission in Wuhan, China. J Infection 2020; 81: e33-e39.
6
  Nadim MK, Forni LG, Mehta RL et al. COVID-19 associated acute kidney injury: a consensus
report of the 25thAcute Disease Quality Initiative Workgroup. Nature Reviews Nephrology 2020,
October 15. See Figure 1.



                                                  4
         Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 6 of 16




some people it causes no symptoms, in some it leads to a rapid decline and death, and in others

there are subtle but potentially deadly manifestations that crop up weeks and often months after

an initial diagnosis. This is noted by the Centers for Disease Control (CDC), who states that the

COVID-19 related syndrome of “multisystem inflammatory syndrome in adults” can occur “days

to weeks,” after contracting the virus. 7The reason for this is likely that COVID-19 turns from an

infectious disease into one of autoimmunity, which can then easily manifest as heart failure,

blood clots, or strokes.

          12.    Upon reviewing the medical records of Mr. Higgs, it is quite clear he has serious

underlying asthma issues as he is maintained on a continuous high dose of inhaled steroids, in his

case mometasone. He has had asthma exacerbations over the years, and has required the use of

nebulizer treatments. He also has underlying structural heart disease, as documented by an

electrocardiogram of 2010, which showed left atrial enlargement and likely left ventricular

hypertrophy. These findings are again seen on his very recent electrocardiogram of November

12, 2020. The enlarged left atrium is confirmed on an ultrasound of his heart from May 26, 2020.

Even more concerning, the ultrasound of his heart shows significant mitral valve disease with

moderate mitral valve regurgitation and anterior leaflet dysfunction. This is likely from his

longstanding hypertension, which in his case is clearly significant as he is maintained on three

medications to control his blood pressure.

          13.    Mr. Higgs’s significant underlying structural heart disease certainly puts him at

higher risk of COVID-19 related heart issues. This higher risk of COVID-19 heart issues in those

with underlying heart disease is documented in a recent Journal of the American Medical




7
    https://www.cdc.gov/mis-c/mis-a.html



                                                  5
       Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 7 of 16




Association paper. 8 His left atrium is enlarged, and that quite clearly puts him at risk from any

issues from heart failure, as an enlarged left atrium ineffectively pumps blood to the left

ventricle, further putting him at risk for fluid to back up into his lungs (pulmonary edema).

        14.     Given that he has received a recent positive COVID-19 diagnosis, it is my opinion

that an injection of pentobarbital would create a substantial risk of extreme suffering in the case

of Mr. Higgs. Pentobarbital is a known cardiac depressant, which will be given to a patient with

known significant structural heart disease, who also has the very real potential for COVID-19

related dysfunction in his lungs, kidneys, vasculature, heart or all four.. Pneumonia itself, which

as mentioned is seen in up to 94.8% of asymptomatic COVID-19 patients, is a known risk factor

for triggering heart failure. Kidney disease and inflammation, as noted in the Nature Nephrology

Reviews paper, occurs in asymptomatic patients, and is of course also a very well known trigger

for heart failure. Given these facts, there is a substantial risk that an injection of pentobarbital

will induce sudden onset congestive heart failure (flash pulmonary edema) in Mr. Higgs, which

mimics a drowning with the sense of suffocation it induces.

        15.     Based on my experience, the prudent action in this case would be to wait a full

eight weeks from diagnosis and then reassess his cardiopulmonary status to ensure an injection

of a cardio-depressant drug like pentobarbital would not put him at risk of a cruel death. The

eight week period of observation is based on personal experience of the time period patients with

COVID-19 are presenting to me with symptoms from diagnosis.

        16.     I hold the above opinions to a reasonable degree of medical certainty.




8
 Freany PM, Shah SJ and SS Kahn. COVI-19 and Heart Failure with Preserved Ejection
Fraction. JAMA 2020, September 30th.




                                                   6
     Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 8 of 16




Date: 12/22/2020
____________________________
                                         Michael J. Stephen, M.D.




                                     7
Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 9 of 16




EXHIBIT 1 TO EXHIBIT 3
  Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 10 of 16



                                       Michael J. Stephen MD
                                         Curriculum Vitae

Home Address:                    409 E Summit Ave
                                 Haddonfield, NJ 08033
                                 (617) 645-8443
                                 michael.stephen@jefferson.edu

Work Addresses:                  Thomas Jefferson University
                                 834 Walnut St, Suite 650
                                 Philadelphia PA 19107
                                 Phone 215-955-5161
                                 Fax 215-955-8668

Education                        8/97-5/01           MD               Boston University
                                 9/91-5/95           AB, History      Brown University

Postgraduate Training and Fellowship Appointments:

                                 6/01-6/02           Intern in Medicine, Beth Israel Deaconess Medical
                                                     Center, Boston MA
                                 7/02-7/04           Resident in Medicine, Beth Israel Deaconess Medical
                                                     Center, Boston MA
                                 7/05-12/08          Fellow in Pulmonary and Critical Care Medicine
                                                     University of Pennsylvania

Faculty Appointments:            6/01-7/04           Clinical Instructor in Medicine
                                                     Harvard Medical School
                                 7/04-6/05           Assistant Clinical Professor in Medicine
                                                     Tufts University
                                 1/09-8/09           Instructor of Medicine
                                                     University of Pennsylvania
                                 11/09-6/11          Instructor of Medicine
                                                     Mt Sinai School of Medicine
                                 7/11-11/19          Associate Professor of Medicine
                                                     Drexel University College of Medicine
                                 12/1-present        Associate Professor of Medicine
                                                     Thomas Jefferson University

Work Experience:                 7/04-6/05           Hospitalist Attending, Lemuel Shattuck Hospital
                                                     Boston, MA 02130
                                                     -Public Health Hospital of Massachusetts
                                                     -Underserved Population
                                                     -HIV and Tuberculosis Experience

                                 8/09-10/09          Volunteer, Groote Schuur Hospital,
                                                     Cape Town, South Africa
                                                     -Pediatric and Adolescent HIV work
                                                     -Tuberculosis management
                                                     -Township Urgent Care Clinics

                                 11/09-6/11          Instructor of Medicine, Mt Sinai Hospital
                                                     New York, NY 10029
                                                     -Attending on Inpatient Transplant Service
                                                     -Member, ILD outpatient group
                                                     -General Consult and MICU attending

                                 7/11-present        Associate Professor of Medicine, Drexel University
   Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 11 of 16



                                                     Philadelphia, PA 19102
                                                     -Program Director, Adult Cystic Fibrosis Center
                                                     -Program Director, Pulmonary Fellowship Program
                                                     -General Consult and MICU Attending

Research Experience:               7/03-11/03        Molecular Biology Gene Promoter Isolation
                                                     -Isolation of Inflammatory Genes in Pneumonia
                                                     Cystic Fibrosis Lab
                                                     Harvard Medical School, Boston MA
                                   1/07-8/09         MRI and Functional Lung Imaging
                                                     -Development of Helium MRI in two models of IPF
                                                     In animals. NIH R21 funded.
                                                     Hospital of University of Pennsylvania, Phila PA

Special Certifications:            2004              ABIM- Internal Medicine #227647
                                   2006              Advanced Trauma Life Support
                                   2008              ABIM- Pulmonary Disease
                                   2009              ABIM- Critical Care Medicine
                                   2009              Certificate in Clinical Epidemiology, University of
                                                     Pennsylvania
                                   2013              Neurocritical Care Board Certification, UCNS
                                   2014              DEA License #FS2503298
                                   2015              ABIM- Recertification in Internal Medicine
                                   2019              ABIM- Recertification in Pulmonary Medicine
                                   2019              ABIM- Recertification in Critical Care Medicine

Licensure:                         California #88030, Pennsylvania #MD432837

Memberships in Professional and Scientific Societies:
                                  5/07-present        American Thoracic Society

Outside Interests:                 Running, Completed 2018 Lehigh Valley Marathon.
                                   Writing: Published pieces in Philadelphia Inquirer, STAT news, Philly
                                   Voice

Committees                         2012-2015         Education Committee, Cystic Fibrosis Foundation.
                                   2019              Program for Adult Care Excellence Committee,
                                                     Cystic Fibrosis Foundation
                                   2016-2019         Utilization Review Committee, Hahnemann Hospital

Educational Activities             StreetSide Clinic Preceptor, January 2012-2017

Funding:

Mental Health Coordinator Award, Cystic Fibrosis Foundation. Adult Cystic Fibrosis Center
Drexel University. 2016-2019. Principle Investigator.

Therapeutic Development Network, Cystic Fibrosis Foundation. Adult Cystic Fibrosis Center
Drexel University, 2013-present. Principle Investigator.

State of Pennsylvania Fund for Orphan Diseases, Cystic Fibrosis Adult Center Drexel University.
2012- present. Principle Investigator.

Cystic Fibrosis Foundation Grant, Adult Cystic Fibrosis Center, Drexel University, 2014-present.
Principle Investigator.

Program for Adult Care Excellence Grant, Cystic Fibrosis Foundation. 2009-2010, 2012-2014.
  Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 12 of 16



Principle Investigator.

Papers:

O’Hayer, CV, O’Loughlin CM, Nurse CN, Smith PJ, Stephen M. ACT with CF: A telehealth and in person
feasibility study to address anxiety and depressive symptoms among people with cystic fibrosis. Journal of
Cystic Fibrosis 2020; December.

Stephen M, Fiel S, Zanni R, Hadjiliadis D. Prevalence of Medical Marijuana Use in Cystic Fibrosis. BMC
Complementary Medicine 2020;323.

Woytanowski JR, Ko W, Granche J, Stephen M. Outcomes of Septic Patients Requiring Renal
Replacement Therapy. Journal of the Intensive Care Society, April 2020

Abramian O, Singhal S, Stephen M. A 49-year-Old Man with cough and hand, wrist and knee pain. Chest,
February 2020.

Stephen M, Goss C. A Set Length of Antibiotics for an Acute Exacerbation of Cystic Fibrosis, A Pro/Con.
Lancet Respiratory Medicine 2018; 6;573-5.

Weintraub Z, Hadjiliadis D, Jagpal S, Stephen M. Attitudes Towards Lung Transplant in Cystic Fibrosis.
Preparing Manuscript for Submission.

Stephen M, Hadjiliadis D, Holsclaw D, Zanni R, Fiel S, Bonsall C. A Prospective Study of Daily
Spirometry in Acute Exacerbations of Cystic Fibrosis Patients. Chronic Respiratory Disease, December
2017.

Stephen M, Weintraub Z. Evaluation of Adherence with Inhaled Antibiotic Regimens and Outcomes in
Adults with Cystic Fibrosis. Drexel Medical Journal 2016.

Stephen M, Emami K, Woodburn JM, Chia E, Kadlecek S, Zhu J, Pickup S, Ishii M, Rizi R, Rossman M.
Quantitative Assessment of Lung Ventilation and Microstructure in an Animal Model of Idiopathic
Pulmonary Fibrosis. Academic Radiology. 2010; 17:1433-43.

Stephen M and Hadjiliadis D. The New Lung Allocation Score for Lung Transplantation: What Has
Changed and Why? Clinical Pulmonary Medicine. 2009; 16:45-50.

Emami K, Stephen M, Kadlecek S, Cadman RV, Ishii M, Rizi RR. Quantitative assessment of lung using
hyperpolarized magnetic resonance imaging. Proc Am Thorac Soc 2009; 6:431-8.
Yu J, Law M, Kadlecek S, Emami K, Ishii M, Stephen M, Woodburn JM, Vahdat V, Rizi RR.
Simultaneous measurement of pulmonary partial pressure of oxygen and apparent diffusion coefficient by
hyperpolarized 3He MRI. Magn Reson Med. 2009; 61:1015-21.
Ishii M, Emami K, Kadlecek S, Petersson JS, Golman K, Vahdat V, Yu J, Cadman RV, MacDuffie-
Woodburn J, Stephen M, Lipson DA, Rizi RR. Hyperpolarized 13C MRI of the Pulmonary Vasculature
and Parenchyma. Magn Reson Med 2007; 57:459-463.

Book Chapters:

Cystic Fibrosis and Non-CF Bronchiectasis. Scientific American Medicine, January 2014.

Pulmonary Complications of Pregnancy, in Complications of Pregnancy. Pmph USA, September 2012.

Speaker:

“Use of Alternative Medicines in Cystic Fibrosis.” Symposium on Alternative Therapies for Cystic
Fibrosis. North American Cystic Fibrosis Conference 2017, Indianapolis Indiana.
  Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 13 of 16



“Lung Transplant and Cystic Fibrosis: Implications of the Lung Allocation Score.” Symposium on Issues in
Lung Transplantation. North American Cystic Fibrosis Conference 2012, Orlando Florida.

“Hyperpolarized 3He in the Assessment of Two Rat Interstitial Lung Disease Models of IPF.” Mini-
Symposium, American Thoracic Society, 2009 San Diego California.

“Assessment of Pre- and Post-Lung Volume Reduction Surgery Changes in Lung Function and Structure -
A Rat Emphysema Model.” Mini-symposium, American Thoracic Society, 2008 Toronto Canada.

Clinical Trial Studies, Principle Investigator:

A Prospective Phase 2 Study of Lenabasum in Cystic Fibrosis Patients. Corbus Pharmaceuticals,
JBT-101. Completed 11/19.

A Prospective Observational Study in Cystic Fibrosis Patients with Chronic Respiratory Pseudomonas
Aeruginosa Infection Treated with Tobi® Podhaler™ (Tobramycin Inhalation Powder) Or Other Fda
Approved Inhaled Antipseudomonal Antibacterial Drugs. Novartis, Ctbm100c2407. Completed 12/19.

A Prospective, 5-year Registry Study to Monitor the Susceptibility to Aztreonam of Pseudomonas
aeruginosa Isolates from Patients with Cystic Fibrosis in the United States. Gilead Sciences, GX-US-205-
0128. Completed 12/19.

A Long-Term Prospective Observational Safety Study of The Incidence of And Risk Factors for Fibrosing
Colonopathy In Us Patients with Cystic Fibrosis Treated with Pancreatic Enzyme Replacement Therapy: A
Harmonized Protocol Across Sponsors, Cffc-Ob-11. Completed 12/19.

A Prospective Phase 2 Study of PTI-428 in Cystic Fibrosis Patients Homozygous for delF508.
Proteostasis. Completed.

A Prospective Phase 3 Study of Tezacaftor/Lumacaftor/659 in Cystic Fibrosis Patients Heterozygous for
delF508. Vertex, VX-659. Completed 11/19.

A Phase 3 Efficacy and Safety Study of Ataluren (Ptc124®) In Patients with Nonsense Mutation Cystic
Fibrosis. Ptc Therapeutics Ptc124-Gd-021-Cf. Completed.

The Use of Home Spirometry to follow Acute Exacerbations of Cystic Fibrosis. Completed.

A Prospective Study of Ivacaftor/Lumacaftor in Cystic Fibrosis Patients Heterozygous for delF508. Vertex,
VX-102. Completed.

A Prospective Study of Ivacaftor/Lumacaftor in Cystic Fibrosis Patients Homozygous for delF508. Vertex,
VX-105. Completed.

Alternating Inhaled Antibiotic Therapy in Cystic Fibrosis Patients Chronically Colonized with
Pseudomonas Aeruginosa. Gilead Sciences. Completed.

Abstracts:

CF Related Abstracts:

Weintraub Z, Stephen M. Attitudes of Cystic Fibrosis Patients Towards Lung Transplant. American
Thoracic Society 2019; Dallas, Texas.

Mills N, Stephen M. Challenges Facing Mothers with Cystic Fibrosis: A Survey. American Thoracic
Society 2019; Dallas, Texas.
  Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 14 of 16



O’Hayer CV, Aikens RV, Stephen M. ACT with CF: Promising Conclusion of Telehealth. North American
Cystic Fibrosis Conference 2018; Denver, Colorado.

Tahir S, Woytanowski J, Stephen M. Sleep Quality in Relation to Pulmonary Function in patients with
Cystic Fibrosis. American Thoracic Society 2018; San Diego, California.

Randhawa E, Bhandari S, Stephen M. Mycobacterium Abscessus in Patient with Cystic Fibrosis. American
Thoracic Society 2018; San Diego California.

Ahmad D, Zanni R, Marmolejos G, Stephen M. Side Effect Profile of Lumacaftor/Ivacaftor. North
American Cystic Fibrosis Conference 2017; Indianapolis, Indiana.

O’Hayer CF, Edouard G, Stephen M. ACT Via Telehealth: Acceptance Based Behavioral Therapy for
Anxiety and Depression Among Individuals with Cystic Fibrosis. North American Cystic Fibrosis
Conference 2017; Indianapolis, Indiana.

Chowdhury J and Stephen M. Complementary and Alternative Medicine in Cystic Fibrosis Patients. North
American Cystic Fibrosis Conference 2017; Indianapolis, Indiana

Ahmad D, Patel M, Mills N, Stephen M. Real World Experience of Lumacaftor-Ivacaftor. North
American Cystic Fibrosis Conference 2016; Orlando, Florida.

Breeding Z, Stephen M. Use of Pancreatic Enzyme Management Smartphone App in Adult CF
Patients. North American Cystic Fibrosis Conference 2016; Orlando, Florida.

Wolfe W, O'Hayer CV, Taylor D, Stephen M. Acceptance and Commitment Therapy with CF: A
Telehealth Pilot Study. North American Cystic Fibrosis Conference 2016; Orlando, Florida.

Stephen M, Hoag J, Thakur, T. Evaluation of Tolerability of Tobramycin Inhalation Powder in An Adult
Cystic Fibrosis Population. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Stephen M, Weintraub Z. Evaluation of Adherence with Inhaled Antibiotic Regimens and Outcomes in
Adults with Cystic Fibrosis. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Hoag J, Stephen M, Hadjiliadis D, Cohen R. Clinical Effectiveness of Off-Label Ivacaftor Use in Patients
with Cystic Fibrosis. North American Cystic Fibrosis Conference 2015; Phoenix, Arizona.

Stephen M, Bonsall C, Hadjiliadis D, Zanni R, Varlotta L, Fiel S, Holsclaw D. Update: A Prospective
Study of Daily Home Spirometry in Adult Cystic Fibrosis Patients. North American Cystic Fibrosis
Conference 2014; Atlanta, Georgia.

Stephen M, Bonsall C, Hadjiliadis D, Zanni R, Varlotta L, Fiel S, Holsclaw D. A Prospective Study of
Daily Home Spirometry in Adult Cystic Fibrosis Patients. North American Cystic Fibrosis Conference
2013; Salt Lake City, Utah.

Hoag JB, Hendry M, Hillman J, Garces J, Rosse K, Smith B, Delany-Hudzik M, Hudzik E, Stephen MJ,
Sherman M. Utilization of Quality Improvement Initiative to Increase Adherence with Routine Clinic
Appointments for Patients with Cystic Fibrosis. North American Cystic Fibrosis Conference, 2012;
Orlando, Florida.

Stephen M, Hendry M, Hoag J, Garces J, Smith B. Lung Transplant and Cystic Fibrosis: Implications of
the Lung Allocation Score. North American Cystic Fibrosis Conference, 2012; Orlando, Florida.

Stephen M, Back S, Altes TA, Holsclaw D, Lingaraju R, Ferrin M. CT Scans as a Predictor of Pulmonary
Function in Adult CF. North American Cystic Fibrosis Conference, 2007; Anaheim, CA.
  Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 15 of 16



Back S, Altes TA, Lipson D, Lingaraju R, Ferrin M, Stephen M, Hadjiliadis D. Routine CT Scanning of
Adult Patients with Cystic Fibrosis. American Thoracic Society, 2007; San Francisco, CA.

Other Abstracts:

Marmolejos G, Stephen M, Tuttle E, van der Rijst N. Cutting Through the Submassive. Update on
Pulmonary Embolism and CTEPH. American Thoracic Society 2019; Dallas Texas.

N. Hinds, JR Woytanowski, MJ Stephen. Outcomes of Hemoptysis in Sarcoid. Diffuse Parenchymal Lung
Diseases: Basic And Clinical Studies. American Thoracic Society 2019; Dallas Texas.

Randhawa E, Stephen M. Evaluation of CT Angiograms from the Hahnemann Emergency Room of CT
Angiograms from the Hahnemann Emergency Room. Here we Clot Again: Clinical Studies in PE and
CTEPH. American Thoracic Society 2018; San Diego California.

Woytanowski JR, Rincon-Prieto C, Stephen M. Outcomes of Septic Patients Requring New Onset Renal
Replacement Therapy – A Single Center Retrospective Analysis. Crtical Care: Beyond the Lungs.
American Thoracic Society 2018; San Diego California.

Bakhsh K, Abramian O, Mills N, Stephen MJ. FIRST: Female Inequality Represented in Subspecialty
Training-The Gender Divide in Pulmonary Critical Care Medicine. Emerging Strategies to train Medical
Professionals. American Thoracic Society 2017; Washington, D.C.

Rincon-Prieto C, Stephen MJ, Woytanowski JR. Pulmonary Manifestation of IBD: A Case Report.
Autoimmune Lung Disease: Case Reports. American Thoracic Society 2017; Washington, D.C.

Figueroa AM, Abramian O, Bakhsh K, Stephen MJ. Retrospective Study of Outcomes in the Medical
Intensive Care Unit for Cirrhotic and Noncirrhotic Liver Failure Patients. Critical Care: More Non-
Pulmonary Critical Care Problems. American Thoracic Society 2017; Washington, D.C.

Dago-oc JR, Stephen M, Kasarabada A. Diagnosing Tuberculosis at Hahnemann University Hospital: A
Quality Improvement Project. Identifying Effective Treatment Options in Pulmonary and Critical Care.
American Thoracic Society 2017; Washington, D.C.

Heckert G, and Stephen M. Steroid Use in Inpatient COPD Patients. American Thoracic Society 2016; San
Francisco California.

Dago-oc J, Stephen M, Kasarabada A. Efficiency of Tuberculosis Evaluation in an Inpatient Setting.
American Thoracic Society 2015; Denver, Colorado.

Salim A and Stephen M. A Chronic Asthmatic with HyperIgE Presenting at an Adult Cystic Fibrosis
Center. Drexel Student Research Day, 2015.

Patel N, Dimaghi N, and Stephen M. Assessing Mortality in the Medical Intensive Care Unit of Interfacility
Transferred MICU Patients. Chest Meeting 2014; Austin, Texas.

Stephen M and Khan I. Sarcoidosis and Lung Transplant before and after the LAS. American Thoracic
Society 2012; San Francisco, California.

Stephen M, Emami K, Kadlecek S, Woodburn J, Vahdat V, Yu J, Ishii M, Cadman RV, Rizi RR, Rossman
M. Hyperpolarized 3He in the Assessment of Two Rat Interstitial Lung Disease Models of IPF. American
Thoracic Society 2009; San Diego, California.

Emami K, Kadlecek S, Woodburn J, Vahdat V, Yu J, Ishii M, Cadman RV, Stephen M, Rizi RR. Regional
Measurement of Lung Ventilation in Large Animals Using Hyperpolarized 3He MRI. American Thoracic
Society, 2008; Toronto, Canada.
  Case 1:19-mc-00145-TSC Document 369-4 Filed 12/22/20 Page 16 of 16



Emami K, Kadlecek S, Woodburn J, Pickup S, Cadman RV, Yu J, Ishii M, Stephen M, Rizi RR.
Dependency of 3He Apparent Diffusion Coefficient Measurements on Positive End-Expiratory Pressure.
American Thoracic Society, 2008; Toronto, Canada.

Emami K, Kadlecek S, Woodburn J, Guyer RA, Pickup S, Cadman RV, Vahdat V, Yu J, Ishii M, Stephen
M, Rizi RR. High Resolution Mapping of Mouse Lung Alveolar Structure Using Apparent Diffusion
Coefficient of 3He. American Thoracic Society, 2008; Toronto, Canada.
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 1 of 24




               ***EXECUTION SCHEDULED FOR JANUARY 15, 2021***

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                         )
BUREAU OF PRISONS’ EXECUTION                         )
PROTOCOL CASES,                                      )
                                                     )
Lead case:     Roane et al. v. Barr et al.           )
                                                     )
                                                     )       Case No. 19-mc-00145-TSC
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
Roane et al. v. Barr et al., No. 05-cv-2337          )

     MOTION FOR PRELIMINARY INJUNCTION BARRING THE EXECUTION
                     OF PLAINTIFF DUSTIN HIGGS

       Plaintiff Dustin Higgs respectfully moves the Court to enter a preliminary injunction

pursuant to Fed. R. Civ. P. 65(a) enjoining Defendants from carrying out the scheduled execution

of Mr. Higgs on January 15, 2021, or at any other time until further order of this Court, and to

grant an evidentiary hearing. For the reasons stated in the accompanying Memorandum of Points

and Authorities, the Court should enter a preliminary injunction barring Mr. Higgs’s scheduled

execution pursuant to the 2019 Protocol because this execution would violate the Eighth

Amendment. Pursuant to Local Rule 7(m), undersigned counsel has conferred with Defendants

concerning this motion, and Defendants advise that they oppose a preliminary injunction.




                                                 1
     Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 2 of 24




Dated: December 22, 2020          Respectfully submitted,

                                  /s/ Alex Kursman
                                  Alex Kursman
                                  Devon Porter
                                  Federal Community Defender Office, E.D. Pa.
                                  601 Walnut Street, Suite 545 West
                                  Philadelphia, PA 19106
                                  Telephone: 215-928-0520
                                  Email: alex_kursman@fd.org

                                  Counsel for Plaintiff Dustin Higgs




                                     2
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 3 of 24




               ***EXECUTION SCHEDULED FOR JANUARY 15, 2021***

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                         )
BUREAU OF PRISONS’ EXECUTION                         )
PROTOCOL CASES,                                      )
                                                     )
Lead case:     Roane et al. v. Barr et al.           )
                                                     )
                                                     )       Case No. 19-mc-00145-TSC
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
Roane et al. v. Barr et al., No. 05-cv-2337          )

       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     MOTION FOR PRELIMINARY INJUNCTION BARRING THE EXECUTION
                     OF PLAINTIFF DUSTIN HIGGS

       In accordance with Local Rule 7(a), Plaintiff Dustin Higgs submits this statement of

points and authorities in support of his motion for a preliminary injunction.

                                        BACKGROUND

       On September 1, 2020, Mr. Higgs, who is a federal prisoner sentenced to death, filed a

motion to intervene in Roane et al. v. Gonzales et al., No. 05-2337, pursuant to Fed. R. Civ. P.

24(a) and (b), and attached a proposed complaint raising twelve claims for relief under the First,

Fifth, Sixth and Eighth Amendments of the U.S. Constitution, the Administrative Procedure Act

(APA), the Federal Death Penalty Act (FDPA), the Federal Food, Drug, and Cosmetic Act

(FDCA), and the Controlled Substances Act (CSA). See ECF No. 229; 229-1. Count IV of Mr.

Higgs’s complaint raised an as-applied Eighth Amendment challenge to Defendants’ 2019

execution protocol (“2019 Protocol”) based on Mr. Higgs’s underlying medical conditions and

his likely exposure to COVID-19 while incarcerated at USP Terre Haute. The Court granted Mr.

Higgs’s motion to intervene on September 4, 2020.

                                                 1
       Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 4 of 24




       Defendants filed a motion to dismiss Mr. Higgs’s as-applied Eighth Amendment

challenge on November 3, 2020. ECF No. 306. On November 20, 2020, Defendants scheduled

Mr. Higgs’s execution for January 15, 2021. See ECF No. 330. On December 4, 2020, Mr. Higgs

filed an amended and supplemental complaint raising two additional claims: (1) Defendants’

planned execution of Mr. Higgs using pentobarbital is unconstitutional as an ex post facto law;

and (2) Defendants’ arbitrary selection of Mr. Higgs for execution violates the Fifth and Eighth

Amendments and is arbitrary and capricious in violation of the APA. ECF No. 343-1.

Concurrently, Mr. Higgs filed a motion for preliminary injunction barring his execution (ECF

No. 344) based on these two claims and on his as-applied Eighth Amendment claim (Count IV of

Mr. Higgs’s complaint, ECF No. 229-1).

       This Court dismissed Mr. Higgs’s as-applied Eighth Amendment challenge on December

9, 2020. ECF No. 354. The Court noted that Mr. Higgs’s injury was “hypothetical” because Mr.

Higgs had not alleged that he had “any reason to believe that he contracted the virus aside from

that fact that he is incarcerated. Thus, given the speculative nature of the allegations in the

Complaint, the court is unable to find that Higgs has plausibly stated a claim that his execution is

sure or very likely to cause serious illness and needless suffering.” ECF No. 354 at 4 (internal

quotation marks and citations omitted).

       Mr. Higgs began experiencing symptoms of COVID-19 on December 13, 2020. He tested

positive for the virus on December 16, and he was informed of the test result on December 17.

Concurrently with this Motion, Mr. Higgs has filed an amended and supplemental complaint

alleging that Defendants’ use of the 2019 Protocol to execute Mr. Higgs would violate his right

to be free from cruel and unusual punishment under Eighth Amendment due to his COVID-19

infection and underlying medical conditions. Mr. Higgs now seeks a preliminary injunction to


                                                  2
       Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 5 of 24




prevent Defendants from executing him pursuant to the 2019 Protocol in violation of the Eighth

Amendment.

                                           ARGUMENT

       “The purpose of a preliminary injunction is merely to preserve the relative positions of

the parties until a trial on the merits can be held.” Chaplaincy of Full Gospel Churches v.

England, 454 F.3d 290, 297 (D.C. Cir. 2006) (quotation marks omitted). The moving party must

show that (1) he is likely to succeed on the merits; (2) he is likely to suffer irreparable harm in

the absence of relief; (3) the balance of the equities weigh in his favor; and (4) an injunction is in

the public interest. See, e.g., League of Women Voters of U.S. v. Newby, 838 F.3d 1, 6 (D.C. Cir.

2016). That standard is met here.

I.     Plaintiff Higgs Is Likely To Succeed On The Merits Of His Claim

       Mr. Higgs is likely to succeed on his as-applied Eighth Amendment claim. At the

preliminary injunction stage, a movant must “establish a likelihood that [he] can establish both

that [the 2019 Protocol] creates a demonstrated risk of severe pain and that the risk is substantial

when compared to the known and available alternatives.” Glossip v. Gross, 135 S. Ct. 2726,

2737 (2015). Mr. Higgs has made that showing. His recent COVID-19 infection—particularly in

light of his underlying health problems—creates a demonstrated risk of severe pain if Defendants

carry out the 2019 Protocol on Mr. Higgs as planned on January 15, 2021.

       A.      The 2019 Protocol creates a demonstrated risk of severe pain for Mr. Higgs.

       Mr. Higgs tested positive for COVID-19 late last week. Prior to his COVID-19 infection,

Mr. Higgs suffered from severe asthma and longstanding heart problems. Mr. Higgs’s health

conditions create a substantial risk that Mr. Higgs will suffer from painful flash pulmonary

edema immediately upon injection of a high dose of pentobarbital, prior to becoming insensate


                                                  3
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 6 of 24




or dying. The alternative methods of execution that Mr. Higgs proffers below will significantly

reduce the substantial risk of severe pain associated with the planned execution of Mr. Higgs on

January 15, 2020 under the 2019 Protocol.

               1.    Mr. Higgs’s COVID-19 infection

       Mr. Higgs tested positive for COVID-19 on December 16, 2020. A few days prior to his

positive test, he was experiencing chills and a cough. His son, Da’Quan Darby, visited Mr. Higgs

on December 13 and 14, and observed his father coughing on both days. Mr. Higgs also

repeatedly asked his son whether the visiting room was cold, and Mr. Darby had the impression

that his father had chills. Decl. of Da’Quan Darby (Exhibit 1) at 1 (“Darby Decl.”). Mr. Darby

noticed that his father’s symptoms were worse on the second day. Id. As of the date of this filing,

Mr. Higgs continues to experience symptoms of COVID-19.

       COVID-19 is “a highly contagious respiratory illness caused by a novel coronavirus

(SARS-CoV-2).” Decl. of Joel A. Zivot, M.D. (Aug. 31, 2020) (ECF No. 303-4) at 3 (“Zivot

Decl.”). The illness originated in China but quickly spread across the globe, and the World

Health Organization declared COVID-19 a global pandemic on March 11, 2020. See World

Health Organization, WHO Timeline – COVID-19, https://www.who.int/news-room/detail/27-04-

2020-who-timeline---covid-19 (last visited Dec. 21, 2020).

       COVID-19 causes lung damage in a majority of patients, including those who report

experiencing only mild symptoms or no symptoms at all. In fact, in a study of COVID-positive

passengers on the Diamond Princess cruise ship, CT scans revealed that “54% of patients who

experienced asymptomatic infections still suffered the same severe lung changes (lung

opacifications) seen in many hospitalized patients.” Supp. Decl. of Gail Van Norman, M.D.

(Dec. 22, 2020), at 4 (“Van Norman Supp. Decl. (Dec. 22, 2020)”) (emphasis added). For


                                                 4
       Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 7 of 24




symptomatic patients, the percentage of patients with lung damage visible on a CT scan rose to

79%. Id. This finding has been corroborated by other emerging research on the effects of

COVID-19 on the lungs. Id. “[i]t is clear now that even in mild infection—i.e. infection that is

either asymptomatic or symptomatic but does not require hospitalization—significant damage is

occurring in the lungs . . . .” Id.

        The medical research that is currently available indicates that lung damage persists for

months after initial infection with COVID-19, even when it appears superficially that a patient

has recovered. One study followed a small group of professional divers who had developed mild

symptoms of COVID-19. Id. at 5. When assessed six weeks after the development of symptoms,

none of the divers could be certified to return to diving because all of them had impaired lung

functioning. Id. Although research indicates that lung functioning in COVID patients does

improve over time, id., the available evidence indicates that it takes two months or more for

patients to fully recover. See Decl. of Michael Stephen, M.D. (Dec. 22, 2020), at ⁋ 11 (“Stephen

Decl.”) (observing that in his clinical experience, it takes patients around eight weeks to fully

recover from COVID-19).

                2.     Mr. Higgs’s underlying health conditions

        Mr. Higgs has lifelong heart problems, including a cardiac murmur and a condition called

mitral valve regurgitation, also known as mitral valve insufficiency. See Stephen Decl. at ⁋ 12

(noting that a recent electrocardiogram on November 12, 2020 and an ultrasound of his heart

from May 26, 2020 show that Mr. Higgs has moderate mitral valve regurgitation, left atrial

enlargement, and likely left ventricular hypertrophy).

        Mitral valve regurgitation occurs when the mitral valve on the left side of the heart does

not close properly, allowing blood to backflow or leak into the left atrium in the heart.


                                                  5
        Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 8 of 24




Supplemental Decl. of Joel B. Zivot, M.D. (Dec. 3, 2020) (ECF No. 344-2), at 2-3 (“Zivot Supp.

Decl.”). Over time, this condition can cause a patient to develop pulmonary edema:

        When a patient has mitral regurgitation, each contraction of the heart forces some
        blood backwards into the left atrium and then further backwards into the lungs. . . .
        In the normal functioning heart, when the left ventricle contracts, the mitral valve
        shuts, preventing blood from regurgitating backwards. At the same time, the aortic
        valve opens and permits the normal flow of blood forward. The pressure in the
        lungs is not high enough to block backwards flow without a functioning mitral
        valve. A competent and non-leaking mitral valve is the normal protection for the
        lungs from this blood under pressure. Extra fluid in the lungs, when severe,
        produces significant shortness of breath and is called congestive heart failure or
        pulmonary edema.

Id. at 3.

        In addition, Mr. Higgs suffers from serious, lifelong asthma. Asthma is a chronic

respiratory condition characterized by reversible swelling of the airways. Zivot Decl. at 5.

“Common symptoms of asthma include shortness of breath, coughing, and wheezing.” Zivot

Supp. Decl. at 5. Mr. Higgs’s prison medical records document that he periodically experiences

“wheezing, difficulty breathing, coughing, and shortness of breath” as a result of his asthma.

Zivot Supp. Decl. at 2. He requires daily use of inhaled albuterol to manage his asthma even

under normal conditions, and “is maintained on a continuous high dose of inhaled steroids,”

indicating serious asthma. Stephen Decl. ⁋ 12. In the past, he has experienced asthma

exacerbations and nebulizer treatments. Id.

               3.    The combination of Mr. Higgs’s medical issues makes him especially
                     likely to suffer severe pain from execution by pentobarbital

        Mr. Higgs has alleged that the 2019 Protocol violates the Eighth Amendment because it

is likely to cause flash pulmonary edema resulting in severe pain. Mr. Higgs is especially at risk

of experiencing flash pulmonary edema while still sensate as a result of his underlying medical

conditions and exposure to COVID-19. Due to his current underlying health conditions, he also


                                                 6
       Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 9 of 24




faces the substantial risk of suffering a prolonged experience of flash pulmonary edema as

compared to healthy individuals.

       Flash pulmonary edema is a rapid accumulation of fluid in the lungs, which produces a

sensation of drowning. See Decl. of Gail Van Norman, M.D., at 33-34 (Nov. 11, 2019) (ECF No.

24) (“Van Norman Decl.”); Decl. of Mark A. Edgar, M.D., at 19-21 (Oct. 24, 2019) (ECF. No.

303-3) (“Edgar Decl.”); Zivot Decl. at 2-3. As Dr. Van Norman has explained, “[n]ot being able

to breathe during drowning or asphyxiation is one of the most powerful, excruciating feelings

known to man.” Van Norman Decl. at 34. People who are drowning typically “will reach such a

level of agony that they will be compelled to take a ‘breath’ within about 1 minute,” as “[p]anic

and terror, and the attempt to fight take over.” Id. at 34; see Zivot Decl. at 3 (“Severe pulmonary

edema creates the sensation of drowning.”); Edgar Decl. at 3 (“[Pulmonary edema] produces

sensations similar to drowning or asphyxiation as fluid occupies a greater volume of the air

spaces.”).

       Importantly, the administration of pentobarbital does not induce a lack of consciousness

or awareness, such that even a healthy individual is very likely to experience the excruciating

pain of pulmonary edema while conscious. As Dr. Van Norman has explained, the effects of

barbiturates like pentobarbital diminish responsiveness rather than consciousness. Although

outdated “traditional textbooks and authors report that the inhibitory effects of barbiturates cause

‘unconsciousness,’” “authoritative publications now describe barbiturates as producing

‘unresponsiveness,’ since how, and even whether, they affect consciousness is under serious

question.” Van Norman Decl. at 13; see also id. at 22-23, 28-29. The distinction between

unresponsive and unconscious prisoners is crucial: “[E]ven when the patients appear to be




                                                 7
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 10 of 24




unconscious by all clinical measures and are unresponsive … consciousness will permit extreme

pain and suffering during the execution process.” Id. at 7.

       Mr. Higgs’s COVID-19 infection puts him at particular risk for flash pulmonary edema

that would occur while he is still sensate. COVID-19 primarily affects the respiratory system and

targets the lungs. Zivot Decl. at 4. “Infection with the COVID-19 virus causes severe damage to

many areas in the airways and the lungs, but most specifically to the alveolar-capillary

membrane, which is also the site of damage of massive barbiturate overdose.” Van Norman

Supp. Decl. (Dec. 22, 2020) at 2. Lung damage from COVID-19 thereby “sensitizes the lungs to

more extensive and immediate further damage . . . , causing massive pulmonary edema at an

earlier stage in the execution process before drug levels in the brain have peaked.” Id. at 3. As

Dr. Van Norman has explained:

       • COVID-positive prisoners, and those with recent COVID infections, are more

       susceptible to rapid and massive barbiturate damage, and this damage would occur long

       before the level of pentobarbital peaks in the brain;

       • Even if a 5-gram intravenous dose of pentobarbital would render a prisoner insensate

       under normal circumstance – which Dr. Van Norman disputes – a prisoner infected with

       COVID-19, or who has recently recovered from COVID-19, would experience a much

       more rapid and devastating onset of flash pulmonary edema at an earlier stage of the

       injection;

       • Thus, a prisoner who was COVID-positive, or who has recently recovered from

       COVID-19, would experience prolonged sensations of drowning and suffocation as

       compared to a healthy prisoner.




                                                 8
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 11 of 24




Id. at 4; see also Zivot Decl. at 5-6 (“Because COVID-19 can cause lasting lung damage, a

person injected with pentobarbital would experience the feeling of suffocating or drowning even

more quickly and acutely than a person who had not been infected with COVID-19.”).

       With respect to Mr. Higgs specifically, “the sensation of suffocation or drowning” that

execution by pentobarbital is likely to produce “would be further exacerbated by his asthma,

which produces shortness of breath even without the presence of respiratory illness or

barbiturates.” Zivot Decl. at 5. For Mr. Higgs, the experience of

       pulmonary edema – which causes difficulty breathing due to a buildup of fluid in
       the lungs – [] would cause further strain on Mr. Higgs’s already-impaired breathing.
       Compared to a person without asthma, Mr. Higgs would struggle for air more
       quickly and painfully after the onset of pulmonary edema because his asthma
       inflames and constricts his airways, making it more difficult for enough oxygen to
       reach his lungs even under normal circumstances. The suffering that Mr. Higgs
       would experience from pulmonary edema would be more severe because his asthma
       would have an additive effect, making his struggle for air more acute.

Zivot Supp. Decl. at 2.

       Mr. Higgs’s mitral valve regurgitation also increases the risk of flash pulmonary edema

while sensate. Dr. Kendall Von Crowns, a medical expert retained by Defendants, has

acknowledged that heart conditions like Mr. Higgs’s can cause flash pulmonary edema in a

prisoner executed with pentobarbital:

       I know there’s a case report of an individual who developed flash pulmonary
       edema, but he had underlying heart issues, specifically mitral valve issues, as well
       as other heart problems. So his heart was already compromised when the flash
       pulmonary edema occurred.

       So in his situation, his flash pulmonary edema was the result of the fact that he
       already had a compromised heart which then resulted in him developing edema
       more rapidly than normal. So you have an individual that was already kind of
       critical when this occurred.

Evid. Hr’g Tr. (Sept. 18, 2020) at 18; see also Zivot Supp. Decl. at 2-3, 5-6.




                                                 9
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 12 of 24




       Mr. Higgs’s COVID-19 infection further exacerbates the risk created by his underlying

heart condition, which “puts him at higher risk of COVID-19 related heart issues” and increases

his risk of COVID-related pulmonary edema. Stephen Decl. at ⁋ 13. Because Mr. Higgs has an

enlarged left atrium, he is particularly at risk for COVID-related heart failure, “as an enlarged

left atrium ineffectively pumps blood to the left ventricle, further putting him at risk for fluid to

back up into his lungs (pulmonary edema).” Id.

       In sum, his “preexisting lung dysfunction conditions make Mr. Higgs particularly likely

to experience pulmonary edema that he will experience as choking and drowning prior to the

sedative properties of pentobarbital taking effect.” Zivot Supp. Decl. at 5-6. Mr. Higgs’s recent

COVID-19 infection makes him particularly likely to “experience earlier and therefore more

prolonged sensations of drowning and suffocation” if he is executed under the 2019 Protocol

before his heart and lungs are able to fully heal from his COVID-19 infection. See Van Norman

Supp. Decl. (Dec. 22, 2020) at 6.

       B.      Mr. Higgs has identified feasible alternative methods of execution.

       The risks presented by the 2019 Protocol are “substantial when compared to the known

and available alternatives.” Glossip, 135 S. Ct. at 2737. As relevant here, Mr. Higgs alleges three

such alternatives relevant to his as-applied challenge. First, Defendants could administer a pre-

dose of a pain-relieving anesthetic prior to the administration of pentobarbital. Second,

Defendants could execute Mr. Higgs by firing squad. Compl. ¶ 144. Third, in the alternative,

Defendants should at minimum postpone Mr. Higgs’s execution for a period of two to three

months, so that he will likely recover from COVID-19-induced heart and lung damage that

places him at an enhanced risk for an excruciatingly painful execution.




                                                  10
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 13 of 24




       Pre-dose of opioid

       As the D.C. Circuit recently held in this case, the allegations of a pre-dose of an opioid

sufficiently plead an alternative method of execution that would significantly reduce the risk of

severe pain resulting from flash pulmonary edema. See In re Fed. Bureau of Prisons’ Execution

Protocol Cases, 980 F.3d 123, 132-33 (D.C. Cir. 2020).

       A pre-dose of an opioid would substantially reduce Mr. Higgs’s suffering. As Doctor of

Pharmacology Craig Stevens, Ph.D., explains, opioids “inhibit the activity of the pain neurons,”

which “produces the analgesia, or relief of pain, that characterizes the therapeutic action of

morphine and other opioid analgesics.” Decl. of Craig W. Stevens, Ph.D. at 3 (Nov. 1, 2019)

(ECF No. 25) (“Stevens Decl. (Nov. 1, 2019)”). “Barbiturates” like pentobarbital, on the other

hand, “do not have ‘analgesic,’ (i.e. pain relieving), properties and in lower doses actually are

‘antalgesic,’ meaning they augment feelings of pain.” Van Norman Decl. at 9. Administration of

a clinical dose of a pretreatment opioid (after IVs are set but before the injection of pentobarbital

commenced) would “exert a clinical effect of analgesia”—eliminating or significantly reducing a

prisoner’s ability to feel pain. Stevens Decl. (Nov. 1, 2019) at 2. Many analgesic opioids are

relatively fast-acting as well—clinical studies have showed significant analgesic effects within

five to six minutes of administration of a dose of morphine (or as quickly as one minute after an

IV bolus injection of an 8mg dose). Id. at 5; see also id. at 5-6 (discussing clinical trials

concluding that the onset of fentanyl’s analgesic effect is from two to five minutes, depending on

dosage). Given the near certainty that utilizing the current execution protocol on January 15,

2021 will result in Mr. Higgs experiencing flash pulmonary edema while sensate, pre-treatment

with an opioid would significantly reduce the pain and suffering experienced by prisoners. Use

of opioid pre-medications would also “reduce . . . anxiety.” Id. at 4.


                                                  11
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 14 of 24




       Providing Mr. Higgs with a pre-dose of an opioid is also “readily available.” Bucklew v.

Precythe, 139 S. Ct. 1112, 1127 (2019). Because Defendants would be utilizing opioids in

clinical doses, they “are commercially available and obtainable as these drugs would be used for

medical purposes, like other medications ordered and used by the prison medical staff.” Id. at 6.

Moreover, BOP “has confirmed that it has located a lawfully licensed compounding pharmacy in

the United States that is able and willing to ‘lawfully provide [BOP] with commercially

manufactured medications as they are available,’ and to compound fentanyl as needed.” Compl.

¶ 144a. The D.C. Circuit has held in this case that the consolidated Plaintiffs plausibly alleged

that severe pain from flash pulmonary edema “could readily be avoided” if Defendants were to

“administer[] a widely available analgesic first . . . .” Execution Protocol Cases, 980 F.3d at 133.

Pre-treatment of prisoners with an opioid is therefore both “feasible and readily available.”

Bucklew, 139 S. Ct. at 1127.

       Firing squad

       Defendants could also carry out Mr. Higgs’s execution by firing squad. See Compl.

¶ 144. Execution by firing squad causes a faster and less painful death than execution by lethal

injection. See Bucklew, 139 S. Ct. at 1136 (Kavanaugh, J., concurring) (addressing the

availability of firing squad as an alternative); Arthur v. Dunn, 137 S. Ct. 725, 733-734 (2017)

(Sotomayor, J., dissenting) (citing reports and stating that a firing squad may cause nearly

instantaneous death, be comparatively painless, and have a lower chance of a botched execution).

Indeed, the DOJ’s final rule amending its regulations for implementing death sentences purports

to allow for alternative execution methods, including the firing squad. See 85 Fed. Reg. 75846,

75847-48 (Nov. 27, 2020) (concerning amendments to 28 C.F.R. Part 26, effective Dec. 24,

2020). That amendment is scheduled to go into effect prior to Mr. Higgs’s execution date.


                                                 12
       Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 15 of 24




        Execution by firing squad also “is significantly more reliable” than lethal injection.

Glossip, 135 S. Ct. at 2796 (Sotomayor, J., dissenting). Recent studies have confirmed that

execution by firing squad is statistically much less likely to result in “botched” executions than

lethal injection. See Sarat, Gruesome Spectacles: Botched Executions and America’s Death

Penalty 120, App. A (2014). Execution by firing squad is currently authorized by the laws of

three states: Utah Code Ann. § 77-18-5.5; Okla. Stat. tit. 22 § 1014(D); Miss. Code Ann. § 99-

19-51(4). Since 1976, Utah has carried out three executions by firing squad, most recently on

July 18, 2010. Protocols for execution by firing squad are known and available. Utah’s technical

manual, specifying the state’s execution protocol in great detail, is publicly accessible. 1 The use

of a firing squad is available, feasible, and would significantly reduce the substantial risks of

harm posed by the 2019 Protocol.

        Execution pursuant to the 2019 Protocol after Mr. Higgs has recovered from
        COVID-19

        While Mr. Higgs maintains that the 2019 Protocol causes significant pain and suffering

such that it violates the Eighth Amendment even when carried out on a healthy person, it is clear

that Mr. Higgs’s current COVID-19 infection subjects him to an even greater risk of severe pain

as compared to an execution pursuant to the 2019 Protocol on a healthy person. Allowing Mr.

Higgs to recover from COVID-19 before executing him under the 2019 Protocol would

significantly reduce the substantial risk of the prolonged suffering of flash pulmonary edema

while sensate. Thus, at minimum, Defendants should wait to execute Mr. Higgs until his heart

and lungs have recovered from his current COVID-19 infection. Specifically, current medical


   1
     Technical Manual of Utah Department of Corrections,
https://www.documentcloud.org/documents/3522376-Responsive-Documents.html#document/p2
(last visited Dec. 22, 2020).


                                                 13
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 16 of 24




research supports waiting a minimum of two to three months in order to allow Mr. Higgs’s heart

and lungs to recover from the infection. See Stephen Decl. at ⁋ 15 (recommending an eight-week

period of observation); Van Norman Supp. Decl. (Dec. 22, 2020) at 2 (describing research

finding that six weeks is insufficient for lungs to regain normal functioning after COVID-19, and

that many patients continue to have lung damage 90 days after infection). The proposed

alternative of a two- to three-month postponement is “feasible, readily implemented, and in fact

significantly reduce[s] a substantial risk of severe pain.” Glossip, 135 S. Ct. at 2737 (quotation

omitted).

II.    Mr. Higgs will Suffer Irreparable Harm Absent Injunctive Relief

       To constitute irreparable harm, “the harm must be certain and great, actual and not

theoretical, and so imminent that there is a clear and present need for equitable relief to prevent

irreparable harm,” and it “must be beyond remediation.” Newby, 838 F.3d at 7-8 (citing

Chaplaincy, 454 F.3d at 297) (internal quotation marks and brackets omitted). Mr. Higgs will

plainly suffer irreparable harm if he is executed in violation of the Eighth Amendment’s

prohibition on cruel and unusual punishment before he can fully litigate his claim. The

threatened harm is “beyond remediation” because no “adequate compensatory or other corrective

relief will be available at a later date,” Chaplaincy, 454 F.3d at 297. Mr. Higgs’s claim is

therefore “categorically irreparable.” Nken v. Holder, 556 U.S. 418, 435 (2009).

       Recognizing this basic reality, courts have found that the “requirement—that irreparable

harm will result if a stay is not granted—is necessarily present in capital cases.” Wainwright v.

Booker, 473 U.S. 935, 935 n.1 (1985) (Powell, J., concurring). Courts have repeatedly held that a

prisoner will suffer irreparable harm if he is executed before his legal challenges to the method

of execution are complete. See, e.g., Nooner v. Norris, No. 5:06cv00110 SWW, 2006 WL


                                                 14
       Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 17 of 24




8445125, at *3 (E.D. Ark. June 26, 2006) (plaintiff showed threat of irreparable harm because if

he suffered pain during his execution, as alleged, the injury would never be rectified); Cooey v.

Taft, 430 F. Supp. 2d 702, 708 (S.D. Ohio 2006) (same); Brown v. Beck, No. 5:06CT3018 H,

2006 WL 3914717, at *7 (E.D.N.C. Apr. 7, 2006) (same).

        There is no question that Mr. Higgs will suffer irreparable harm absent an injunction: The

Government will be allowed to execute him in a manner that violates the Constitution and causes

him significant suffering. That harm is great, imminent, and irremediable. See, e.g., Wainwright,

473U.S. at 935 n.1 (Powell, J., concurring in decision to vacate stay of execution) (“[I]rreparable

harm … is necessarily present in capital cases.”); Evans v. Bennett, 440 U.S. 1301, 1306 (1979)

(granting stay of execution in light of the “obviously irreversible nature of the death penalty”).

        Moreover, because Mr. Higgs is suffering from COVID-19 just weeks before his

scheduled execution, he will not be able to prepare for his death as a healthy person could. Mr.

Higgs’s ability to meet with his family and spiritual advisor, and to prepare himself and his

affairs for death, is substantially limited due to his illness.

III.    The Balance of Equities Favors Injunctive Relief

        The balance of equities and public interest factors “merge when the Government is the

opposing party.” Nken, 556 U.S. at 435; see also Fla. EB5 Investments, LLC v. Wolf, 443 F.

Supp. 3d 7, 13 (D.D.C. 2020). Here, these two factors favor a preliminary injunction. This Court

has already decided that the balance of the equities favors Plaintiff under these circumstances

because “the potential harm to the government caused by a delayed execution is not substantial”

and “[t]he public interest is not served by executing individuals before they have had the

opportunity to avail themselves of legitimate procedures to challenge the legality of their

executions.” ECF No. 50 at 14.


                                                   15
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 18 of 24




        These conclusions are consistent with the principle that “[t]he public interest is . . . served

when administrative agencies comply with their [legal] obligations.” N. Mariana Islands v.

United States, 686 F. Supp. 2d 7, 21 (D.D.C. 2009). By contrast, “[t]here is generally no public

interest in the perpetuation of unlawful agency action.” Newby, 838 F.3d at 12. In the capital-

punishment context, “the public’s interest in seeing justice done lies not only in carrying out the

sentence imposed years ago but also in the lawful process leading to possible execution.”

Montgomery v. Barr, No. 20-3261, 2020 WL 6799140, at *11 (D.D.C. Nov. 19, 2020); see also

Harris v. Johnson, 323 F. Supp. 2d 797, 810 (S.D. Tex. 2004) (“[C]onfidence in the humane

application of the governing laws of the State must be in the public’s interest.”). Accordingly,

courts have recognized an “important public interest in the humane and constitutional application

of [a] lethal injection statute.” Nooner, 2006 WL 8445125 at *4; see also In re Ohio Execution

Protocol Litig., 840 F. Supp. 2d 1044, 1059 (S.D. Ohio 2012); Cooey, 430 F. Supp. 2d at 708.

When the government decides to take a life, the public interest demands that it do so in a

considered and deliberate manner. The seriousness of a person’s offenses of conviction does not

alter that analysis.

        The government has no legitimate interest in carrying out an execution that will cause

Mr. Higgs unnecessary suffering in violation of the Eighth Amendment. Indeed, by doing so the

government would compromise the public interest, among other things by undermining public

confidence in the “lawful process leading to possible execution.” See Montgomery, 2020 WL

6799140, at *11. Furthermore, the government has no legitimate interest in carrying out an

execution during a pandemic, particularly where the execution itself is likely to further the

spread of the disease. See Montgomery, 2020 WL 6799140, at *11 (granting in part the plaintiff’s

motion for a preliminary injunction and temporary restraining order “[g]iven the gravity of the


                                                  16
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 19 of 24




circumstances and the extraordinary circumstances of the pandemic”); D.A.M. v. Barr, No. 20-

CV-1321 (CRC), 2020 WL 4218003, at *14 (D.D.C. July 23, 2020) (“It is in the public interest

to avoid or reduce that risk [of contracting the COVID-19 virus].”).

        Curing the flaws in the government’s execution procedures would further the public

interest, which is served both when agencies abide by their constitutional obligations and when

they act to decrease health risks in the midst of a global pandemic. A preliminary injunction will

therefore “not substantially injure other interested parties,” the public, or the government.

Chaplaincy, 454 F.3d at 297. To the contrary, the requested injunction will advance the public

interest.

IV.     Mr. Higgs Is Entitled To An Evidentiary Hearing

        The Court may grant a preliminary injunction “on less formal procedures and on less

extensive evidence than in a trial on the merits.” Cobell v. Norton, 391 F.3d 251, 261 (D.C. Cir.

2004). Nevertheless, “an evidentiary hearing is required if the parties raise a genuine issue of

material fact that must be resolved in deciding the motion.” Proctor v. D.C., 310 F. Supp. 3d

107, 113 (D.D.C. 2018) (quoting Cobell, 391 F.3d at 261). An evidentiary hearing is particularly

important “when a court must make credibility determinations to resolve key factual disputes in

favor of the moving party . . . .” Cobell, 391 F.3d at 261 (citing Prakash v. Am. Univ., 727 F.2d

1174, 1181 (D.C. Cir. 1984)).

        The Court should hold an evidentiary hearing in order to evaluate the facts underlying

Mr. Higgs’s claims, and to resolve disputes that may arise from Defendants’ disagreement. With

respect to his as-applied Eighth Amendment claim, Mr. Higgs’s underlying health conditions and

his COVID-19 infection render it “virtually certain” not only that he will experience extreme

suffering while sensate, but also that his suffering will be more pronounced than someone who


                                                 17
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 20 of 24




does not have similar health conditions. Zivot Decl. at 6. Dr. Antognini has previously expressed

disagreement with the conclusions that Mr. Higgs’s asthma and mitral valve regurgitation are

likely to increase the suffering that he experiences from execution with pentobarbital. See ECF

No. 352-1 at 1-3. To the extent that Defendants may also contest that Mr. Higgs’s COVID-19

infection and his underlying health conditions will worsen his experience of suffering flash

pulmonary edema while sensate during his execution, these are factual disputes appropriate for

resolution following an evidentiary hearing. See Cobell, 391 F.3d at 261.

                                        CONCLUSION

       For the foregoing reasons, Mr. Higgs respectfully requests that the Court (a) preliminarily

enjoin Defendants from proceeding with his execution on January 15, 2021, and from setting any

other date or time for Mr. Higgs’s execution until further order of this Court, and (b) conduct an

evidentiary hearing on Mr. Higgs’s as-applied Eighth Amendment claim.


Dated: December 22, 2020                     Respectfully submitted,


                                             /s/ Alex Kursman
                                             Alex Kursman
                                             Devon Porter
                                             Federal Community Defender Office, E.D. Pa.
                                             601 Walnut Street, Suite 545 West
                                             Philadelphia, PA 19106
                                             Telephone: 215-928-0520
                                             Email: alex_kursman@fd.org

                                             Counsel for Plaintiff Dustin Higgs




                                                18
      Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 21 of 24




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                     Paul R. Perkins
 U.S. Attorney’s Office for the District of     Civil Division, Department of Justice
 Columbia                                       (202) 514-5090
 (202) 252-2550                                 Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                Jonathan Kossak
 Peter S. Smith                                 Civil Division, Department of Justice
 United States Attorney's Office                (202) 305-0612
 Appellate Division                             Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                   Denise M. Clark
                                                U.S. Attorney’s Office for the District of
 Ethan P. Davis                                 Columbia
 Civil Division, U.S. Department of Justice     (202) 252-6605
 (202) 616-4171                                 Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                Jean Lin
 Robert J. Erickson                             Civil Division, Department of Justice
 US Department of Justice                       (202) 514-3716
 (202) 514-2841                                 Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                Cristen Cori Handley
 Joshua Christopher Toll                        Civil Division, Department of Justice
 KING & SPALDING LLP                            (202) 305-2677
 (202) 737-8616                                 Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                Paul F. Enzinna
 Charles Anthony Zdebski                        ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                        (202) 753-5553
 MELLOTT, LLC                                   Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com              Brandon David Almond
                                                TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                        (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                 Email: brandon.almond@troutmansanders.com
 (404) 688-7530


                                                1
    Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 22 of 24




Email: gerald_king@fd.org                 Donald P. Salzman
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com



                                          2
    Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 23 of 24




Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck                              Alan E. Schoenfeld
HOGAN LOVELLS US LLP                      WILMER CUTLER PICKERING HALE &
(212) 918-3000                            DORR LLP
Email: john.beck@hoganlovells.com         (212) 937-7294
                                          Email: Alan.Schoenfeld@wilmerhale.com


                                          3
     Case 1:19-mc-00145-TSC Document 369-5 Filed 12/22/20 Page 24 of 24




 Amelia J. Schmidt                      Kathryn Louise Clune
 KAISER DILLON, PLLC                    CROWELL & MORING LLP
 (202) 869-1301                         (202) 624-5116
 Email: Aschmidt@kaiserdillon.com       kclune@crowell.com

 Norman Anderson                        Jennifer M. Moreno
 KAISER DILLON PLLC                     OFFICE OF THE PUBLIC FEDERAL
 (202) 640-2850                         DEFENDER, DISTRICT OF ARIZONA
 nanderson@kaiserdillon.com             (602) 382-2718
                                        Jennifer_moreno@fd.org
 Jennifer Ying
 MORRIS NICHOLS ARSHT & TUNNELL         Ginger Dawn Anders
 LLP                                    MUNGER, TOLLES & OLSON LLP
 (302) 658-9300                         (202) 220-1107
 Email: Jying@mnat.com                  Ginger.anders@mto.com

 Andres C. Salinas                      *Jonathan S. Meltzer
 WILMER CUTLER PICKERING HALE &         MUNGER, TOLLES & OLSON LLP
 DORR LLP                               (202) 220-1100
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com   *Brendan Gants
                                        MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                        (202) 220-1100
 WILMER CUTLER PICKERING HALE &
 DORR LLP                               Timothy Kane
 (212) 295-6513                         FEDERAL COMMUNITY DEFENDER
                                        OFFICE, EDPA
 Dale Andrew Baich                      (215) 928-0520
 OFFICE OF THE FEDERAL PUBLIC           Email: timothy_kane@fd.org
 DEFENDER
 (602) 382-2816
 Dale_Baich@fd.org

Dated: December 22, 2020            Respectfully submitted,

                                    /s/ Alex Kursman
                                    Alex Kursman
                                    Devon Porter
                                    Federal Community Defender Office, E.D. Pa.
                                    601 Walnut Street, Suite 545 West
                                    Philadelphia, PA 19106
                                    Telephone: 215-928-0520
                                    Email: alex_kursman@fd.org

                                    Counsel for Plaintiff Dustin Higgs




                                        4
